 

Exhibit 10.10

 



 

 

ScoutCam Inc.

2020 Share Incentive Plan

 



 

 

Unless otherwise defined, terms used herein shall have the meaning ascribed to
them in Section 2 hereof.

 

1. PURPOSE; TYPES OF AWARDS; CONSTRUCTION.

 

1.1. Purpose. The purpose of this 2020 Share Incentive Plan (as amended, this
“Plan”) is to afford an incentive to Service Providers of ScoutCam Inc., a
Nevada registered company (together with any successor corporation thereto, the
“Corporation”), or any Affiliate of the Corporation, which now exists or
hereafter is organized or acquired by the Corporation or its Affiliates, to
continue as Service Providers, to increase their efforts on behalf of the
Corporation or its Affiliates and to promote the success of the Corporation’s
business, by providing such Service Providers with opportunities to acquire a
proprietary interest in the Corporation by the issuance of Shares or restricted
Shares (“Restricted Shares”) of the Corporation, and by the grant of options to
purchase Shares (“Options”), Restricted Share Units (“RSUs”) and other
Share-based Awards pursuant to Sections ‎11 through ‎13 of this Plan.

 

1.2. Types of Awards. This Plan is intended to enable the Corporation to issue
Awards under various tax regimes, including:

 

(i) pursuant and subject to the provisions of Section 102 of the Ordinance (or
the corresponding provision of any subsequently enacted statute, as amended from
time to time), and all regulations and interpretations adopted by any competent
authority, including the Israel Tax Authority (the “ITA”), including the Income
Tax Rules (Tax Benefits in Stock Issuance to Employees) 5763-2003 or such other
rules so adopted from time to time (the “Rules”) (such Awards that are intended
to be (as set forth in the Award Agreement) and which qualify as such under
Section 102 of the Ordinance and the Rules, “102 Awards”);

 

(ii) pursuant to Section 3(i) of the Ordinance or the corresponding provision of
any subsequently enacted statute, as amended from time to time (such Awards,
“3(i) Awards”);

 

(iii) Incentive Stock Options within the meaning of Section 422 of the Code, or
the corresponding provision of any subsequently enacted United States federal
tax statute, as amended from time to time, to be granted to Employees who are
deemed to be residents of the United States, for purposes of taxation, or are
otherwise subject to U.S. Federal income tax (such Awards that are intended to
be (as set forth in the Award Agreement) and which qualify as an incentive stock
option within the meaning of Section 422(b) of the Code, “Incentive Stock
Options”); and

 

(iv) Options not intended to be (as set forth in the Award Agreement) or which
do not qualify as an Incentive Stock Option to be granted to Service Providers
who are deemed to be residents of the United States for purposes of taxation, or
are otherwise subject to U.S. Federal income tax (“Nonqualified Stock Options”).

 

In addition to the issuance of Awards under the relevant tax regimes in the
United States of America and the State of Israel, and without derogating from
the generality of Section ‎25, this Plan contemplates issuances to Grantees in
other jurisdictions or under other tax regimes with respect to which the
Committee is empowered, but is not required, to make the requisite adjustments
in this Plan and set forth the relevant conditions in an appendix to this Plan
or in the Corporation’s agreement with the Grantee in order to comply with the
requirements of such other tax regimes.

 

1.3. Corporation Status. This Plan contemplates the issuance of Awards by the
Corporation, both as a private and public company.

 

 

2

 

1.4. Construction. To the extent any provision herein conflicts with the
conditions of any relevant tax law, rule or regulation which are relied upon for
tax relief in respect of a particular Award to a Grantee, the Committee is
empowered, but is not required, hereunder to determine that the provisions of
such law, rule or regulation shall prevail over those of this Plan and to
interpret and enforce such prevailing provisions. With respect to 102 Awards, if
and to the extent any action or the exercise or application of any provision
hereof or authority granted hereby is conditioned or subject to obtaining a
ruling or tax determination from the ITA, to the extent required by applicable
law, then the taking of any such action or the exercise or application of such
section or authority with respect to 102 Awards shall be conditioned upon
obtaining such ruling or tax determination, and, if obtained, shall be subject
to any condition set forth therein; it being clarified that there is no
obligation to apply for any such ruling or tax determination (which shall be in
the sole discretion of the Committee) and no assurance is made that if applied
any such ruling or tax determination will be obtained (or the conditions
thereof).

 

2. DEFINITIONS.

 

2.1. Terms Generally. Except when otherwise indicated by the context, (i) the
singular shall include the plural and the plural shall include the singular;
(ii) any pronoun shall include the corresponding masculine, feminine and neuter
forms; (iii) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth therein or
herein), (iv) references to any law, constitution, statute, treaty, regulation,
rule or ordinance, including any section or other part thereof shall refer to it
as amended from time to time and shall include any successor thereof, (v)
reference to a “company” or “entity” shall include a, partnership, corporation,
limited liability company, association, trust, unincorporated organization, or a
government or agency or political subdivision thereof, and reference to a
“person” shall mean any of the foregoing or an individual, (vi) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Plan in its entirety, and not to any particular
provision hereof, (vii) all references herein to Sections shall be construed to
refer to Sections to this Plan; (viii) the words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”;
and (ix) use of the term “or” is not intended to be exclusive.

 

2.2. Defined Terms. The following terms shall have the meanings ascribed to them
in this Section 2:

 

2.3. “Affiliate” shall mean, with respect to any person, any other person that,
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such person (with the term
“control” or “controlled by” within the meaning of Rule 405 of Regulation C
under the Securities Act), including, without limitation, any Parent or
Subsidiary, or Employer.

 

2.4. “Applicable Law” shall mean any applicable law, rule, regulation, statute,
pronouncement, policy, interpretation, judgment, order or decree of any federal,
provincial, state or local governmental, regulatory or adjudicative authority or
agency, of any jurisdiction, and the rules and regulations of any stock
exchange, over-the-counter market or trading system on which the Corporation’s
shares are then traded or listed.

 

2.5. “Award” shall mean any Option, Restricted Share, RSUs, Shares or any other
Share-based award granted under this Plan.

 

2.6. “Board” shall mean the Board of Directors of the Corporation.

 

2.7. “Bylaws” – shall mean ScoutCam Inc.’s by-laws.

 

 

3

 

2.8. “Change in Board Event” shall mean any time at which individuals who, as of
the Effective Date, constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the Effective Date whose
election, or nomination for election by the Corporation’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board.

 

2.9. “Charter”- shall mean ScoutCam Inc.’s Certificate of Incorporation.

 

2.10. “Code” shall mean the United States Internal Revenue Code of 1986, and any
applicable regulations promulgated thereunder, all as amended.

 

2.11. “Committee” shall mean a committee established or appointed by the Board
to administer this Plan, subject to Section ‎3.1.

 

2.12. “Controlling Shareholder” shall have the meaning set forth in Section
32(9) of the Ordinance.

 

2.13. “Disability” shall mean (i) the inability of a Grantee to engage in any
substantial gainful activity or to perform the major duties of the Grantee’s
position with the Corporation or its Affiliates by reason of any medically
determinable physical or mental impairment which has lasted or can be expected
to last for a continuous period of not less than 12 months (or such other period
as determined by the Committee), as determined by a qualified doctor acceptable
to the Corporation, (ii) if applicable, a “permanent and total disability” as
defined in Section 22(e)(3) of the Code or Section 409A(a)(2)(c)(i) of the Code,
as amended from time to time, or (iii) as defined in a policy of the Corporation
that the Committee deems applicable to this Plan, or that makes reference to
this Plan, for purposes of this definition. Notwithstanding the foregoing, for
Awards that are subject to Section 409A of the Code, Disability shall mean that
a Participant is disabled under Section 409A(a)(2)(C)(i) or (ii) of the Code.

 

2.14. “Employee” shall mean any person treated as an employee (including an
officer or a director who is also treated as an employee) in the records of the
Corporation or any of its Affiliates (and in the case of 102 Awards, subject to
Section ‎9.3 or in the case of Incentive Stock Options, who is an employee for
purposes of Section 422 of the Code); provided, however, that neither service as
a director nor payment of a director’s fee shall be sufficient to constitute
employment for purposes of this Plan. The Corporation shall determine in good
faith and in the exercise of its discretion whether an individual has become or
has ceased to be an Employee and the effective date of such individual’s
employment or termination of employment, as the case may be. For purposes of a
person’s rights, if any, under this Plan as of the time of the Corporation’s
determination, all such determinations by the Corporation shall be final,
binding and conclusive, notwithstanding that the Corporation or any court of law
or governmental agency subsequently makes a contrary determination.

 

2.15. “Employer” means, for purpose of a 102 Trustee Award, the Corporation or
an Affiliate, Subsidiary or Parent thereof, which is an “employing company”
within the meaning and subject to the conditions of Section 102(a) of the
Ordinance.

 

2.16. “employment”, “employed” and words of similar import shall be deemed to
refer to the employment of Employees or to the services of any other Service
Provider, as the case may be.

 

2.17. “exercise” “exercised” and words of similar import, when referring to an
Award that does not require exercise or that is settled upon vesting (such as
may be the case with RSUs or Restricted Shares, if so determined in their
terms), shall be deemed to refer to the vesting of such an Award (regardless of
whether or not the wording included reference to vesting of such an Awards
explicitly).

 

 

4

 

2.18. “Exercise Period” shall mean the period, commencing on the date of grant
of an Award, during which an Award shall be exercisable, subject to any vesting
provisions thereof (including any acceleration thereof, if any) and subject to
the termination provisions hereof.

 

2.19. “Exercise Price” shall mean the exercise price for each Share covered by
an Option or the purchase price for each Share covered by any other Award.

 

2.20. “Fair Market Value” shall mean, as of any date, the value of a Share or
other securities, property or rights as determined by the Board, in its
discretion, subject to the following: (i) if, on such date, the Shares are
listed on any securities exchange, the average closing sales price per Share on
which the Shares are principally traded over the thirty (30) day calendar period
preceding the subject date (utilizing all trading days during such 30 calendar
day period), as reported in The Wall Street Journal or such other source as the
Corporation deems reliable; (ii) if, on such date, the Shares are then quoted in
an over-the-counter market, the average of the closing bid and asked prices for
the Shares in that market during the thirty (30) day calendar period preceding
the subject date (utilizing all trading days during such 30 calendar day
period), as reported in The Wall Street Journal or such other source as the
Corporation deems reliable; or (iii) if, on such date, the Shares are not then
listed on a securities exchange or quoted in an over-the-counter market, or in
case of any other securities, property or rights, such value as the Committee,
in its sole discretion, shall determine, with full authority to determine the
method for making such determination and which determination shall be conclusive
and binding on all parties, and shall be made after such consultations with
outside legal, accounting and other experts as the Committee may deem advisable;
provided, however, that, if applicable, the Fair Market Value of the Shares
shall be determined in a manner that is intended to satisfy the applicable
requirements of and subject to Section 409A of the Code, and with respect to
Incentive Stock Options, in a manner that is intended to satisfy the applicable
requirements of and subject to Section 422 of the Code, subject to Section
422(c)(7) of the Code. The Committee shall maintain a written record of its
method of determining such value. If the Shares are listed or quoted on more
than one established stock exchange or over-the-counter market, the Committee
shall determine the principal such exchange or market and utilize the price of
the Shares on that exchange or market (determined as per the method described in
clauses (i) or (ii) above, as applicable) for the purpose of determining Fair
Market Value.

 

2.21. “Grantee” shall mean a person who has been granted an Award(s) under this
Plan.

 

2.22. “Ordinance” shall mean the Israeli Income Tax Ordinance (New Version)
1961, and the regulations and rules (including the Rules) promulgated
thereunder, all as amended from time to time.

 

2.23. “Parent” shall mean any company (other than the Corporation), which now
exists or is hereafter organized, (i) in an unbroken chain of companies ending
with the Corporation if, at the time of granting an Award, each of the companies
(other than the Corporation) owns stock possessing fifty percent (50%) or more
of the total combined voting power of all classes of stock in one of the other
companies in such chain, or (ii) if applicable and for purposes of Incentive
Stock Options, that is a “parent corporation” of the Corporation, as defined in
Section 424(e) of the Code.

 

2.24. “Retirement” shall mean a Grantee’s retirement pursuant to Applicable Law
or in accordance with the terms of any tax-qualified retirement plan maintained
by the Corporation or any of its Affiliates in which the Grantee participates or
is subject to.

 

2.25. “Securities Act” shall mean the U.S. Securities Act of 1933, and the rules
and regulations promulgated thereunder, all as amended from time to time.

 

 

5

 

2.26. “Service Provider” shall mean an Employee, director, officer, consultant,
advisor and any other person or entity who provides services to the Corporation
or any Parent, Subsidiary or Affiliate thereof. Service Providers shall include
prospective Service Providers to whom Awards are granted in connection with
written offers of an employment or other service relationship with the
Corporation or any Parent, Subsidiary or any Affiliates thereof, provided,
however, that such employment or service shall have actually commenced.

 

“Shares” shall mean shares of common stock, par value US$0.001 per share, of the
Corporation (as adjusted for stock split, reverse stock split, bonus shares,
combination or other recapitalization events), or shares of such other class of
shares of the Corporation as shall be designated by the Board in respect of the
relevant Award(s). “Shares” include any securities, property or rights issued or
distributed with respect thereto.

 

2.27. “Subsidiary” shall mean any company (other than the Corporation), which
now exists or is hereafter organized or acquired by the Corporation, (i) in an
unbroken chain of companies beginning with the Corporation if, at the time of
granting an Award, each of the companies other than the last company in the
unbroken chain owns stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other companies in
such chain, or (ii) if applicable and for purposes of Incentive Stock Options,
that is a “subsidiary corporation” of the Corporation, as defined in Section
424(f) of the Code.

 

2.28. “tax(es)” shall mean (a) all federal, state, local or foreign taxes,
charges, fees, imposts, levies or other assessments, including all income,
capital gains, alternative or add-on minimum, transfer, value added tax, real
and personal property, withholding, payroll, employment, escheat, social
security, disability, national security, health tax, wealth surtax, stamp,
registration and estimated taxes, customs duties, fees, assessments and charges
of any similar kind whatsoever (including under Section 280G of the Code) or
other tax of any kind whatsoever, (b) all interest, indexation differentials,
penalties, fines, additions to tax or additional amounts imposed by any taxing
authority in connection with any item described in clause (a), (c) any
transferee or successor liability in respect of any items described in clauses
(a) or (b) payable by reason of contract, assumption, transferee liability,
successor liability, operation of Applicable Law, or as a result of any express
or implied obligation to assume Taxes or to indemnify any other person, and (d)
any liability for the payment of any amounts of the type described in clause (a)
or (b) payable as a result of being a member of an affiliated, consolidated,
combined, unitary or aggregate or other group for any taxable period, including
under U.S. Treasury Regulations Section 1.1502-6(a) (or any predecessor or
successor thereof of any analogous or similar provision under Law) or otherwise.

 

2.29. “Ten Percent Shareholder” shall mean a Grantee who, at the time an Award
is granted to the Grantee, owns shares possessing more than ten percent (10%) of
the total combined voting power of all classes of shares of the Corporation or
any Parent or Subsidiary, within the meaning of Section 422(b)(6) of the Code.

 

2.30. “Trustee” shall mean the trustee appointed by the Committee to hold the
Awards (and, in relation with 102 Trustee Awards, approved by the ITA), if so
appointed.

 

2.31. Other Defined Terms. The following terms shall have the meanings ascribed
to them in the Sections set forth below:

 

Term Section 102 Awards ‎1.2‎(i) 102 Capital Gains Track Awards ‎9.1 102
Non-Trustee Awards ‎9.2 102 Ordinary Income Track Awards ‎9.1 102 Trustee Awards
‎9.1 3(i) Awards ‎1.2‎(ii) Award Agreement ‎6 Cause ‎6.6.4.4 Corporation ‎1.1
Effective Date ‎24.1 Election ‎9.2 Eligible 102 Grantees ‎9.3.1 Incentive Stock
Options ‎1.2(iii) Information ‎16.4 ITA ‎‎‎1.2‎(i) Market Stand-Off ‎17 Market
Stand-Off Period ‎17 Merger/Sale ‎14.2 Nonqualified Stock Options ‎1.2‎(iv) Plan
‎1.1 Pool ‎5.1 Recapitalization ‎14.1 Required Holding Period ‎9.5 Restricted
Period ‎11.2 Restricted Share Agreement ‎11 Restricted Share Unit Agreement ‎12
Restricted Shares ‎1.1 RSUs ‎1.1 Rules ‎‎1.2‎(i) Securities ‎17.1 Successor
Corporation ‎14.2.1 Withholding Obligations ‎18.5

 

 

6

 

3. ADMINISTRATION.

 

3.1. To the extent permitted under Applicable Law, the Charter, the Bylaws and
any other governing document of the Corporation, this Plan shall be administered
by the Committee. In the event that the Board does not appoint or establish a
committee to administer this Plan, this Plan shall be administered by the Board,
and, accordingly, any and all references herein to the Committee shall be
construed as references to the Board. In the event that an action necessary for
the administration of this Plan is required under Applicable Law to be taken by
the Board without the right of delegation, or if such action or power was
explicitly reserved by the Board in appointing, establishing and empowering the
Committee, then such action shall be so taken by the Board. In any such event,
all references herein to the Committee shall be construed as references to the
Board. Even if such a Committee was appointed or established, the Board may take
any actions that are stated to be vested in the Committee, and shall not be
restricted or limited from exercising all rights, powers and authorities under
this Plan or Applicable Law.

 

3.2. The Board shall appoint the members of the Committee, may from time to time
remove members from, or add members to, the Committee, and shall fill vacancies
in the Committee, however caused, provided that the composition of the Committee
shall at all times be in compliance with any mandatory requirements of
Applicable Law, the Charter, the Bylaws and any other governing document of the
Corporation. The Committee may select one of its members as its Chairman and
shall hold its meetings at such times and places as it shall determine. The
Committee may appoint a Secretary, who shall keep records of its meetings, and
shall make such rules and regulations for the conduct of its business as it
shall deem advisable and subject to mandatory requirements of Applicable Law.

 

3.3. Subject to the terms and conditions of this Plan, any mandatory provisions
of Applicable Law and any provisions of any Corporation policy required under
mandatory provisions of Applicable Law, and in addition to the Committee’s
powers contained elsewhere in this Plan, the Committee shall have full
authority, in its discretion, from time to time and at any time, to determine
any of the following, or to recommend to the Board any of the following if it is
not authorized to take such action according to Applicable Law:

 

(i) eligible Grantees,

 

(ii) grants of Awards and setting the terms and provisions of Award Agreements
(which need not be identical) and any other agreements or instruments under
which Awards are made, including the number of Shares underlying each Award and
the class of Shares underlying each Award (if more than one class was designated
by the Board),

 

(iii) the time or times at which Awards shall be granted.

 

(iv) the terms, conditions and restrictions applicable to each Award (which need
not be identical) and any Shares acquired upon the exercise or (if applicable)
vesting thereof, including (1) designating Awards under Section ‎1.2; (2) the
vesting schedule, the acceleration thereof and terms and conditions upon which
Awards may be exercised or become vested, (3) the Exercise Price, (4) the method
of payment for Shares purchased upon the exercise or (if applicable) vesting of
the Awards, (5) the method for satisfaction of any tax withholding obligation
arising in connection with the Awards or such Shares, including by the
withholding or delivery of Shares, (6) the time of the expiration of the Awards,
(7) the effect of the Grantee’s termination of employment with the Corporation
or any of its Affiliates, and (8) all other terms, conditions and restrictions
applicable to the Award or the Shares not inconsistent with the terms of this
Plan,

 

(v) to accelerate, continue, extend or defer the exercisability of any Award or
the vesting thereof, including with respect to the period following a Grantee’s
termination of employment or other service.

 

(vi) the interpretation of this Plan and any Award Agreement and the meaning,
interpretation and applicability of terms referred to in Applicable Law,

 

(vii) policies, guidelines, rules and regulations relating to and for carrying
out this Plan, and any amendment, supplement or rescission thereof, as it may
deem appropriate,

 

(viii) to adopt supplements to, or alternative versions of, this Plan,
including, without limitation, as it deems necessary or desirable to comply with
the laws of, or to accommodate the tax regime or custom of, foreign
jurisdictions whose citizens or residents may be granted Awards,

 

(ix) the Fair Market Value of the Shares or other securities, property or
rights,

 

(x) the tax track (capital gains, ordinary income track or any other track
available under the Section 102 of the Ordinance) for the purpose of 102 Awards,

 

 

7

 

(xi) the authorization and approval of conversion, substitution, cancellation or
suspension under and in accordance with this Plan of any or all Awards or
Shares,

 

(xii) unless otherwise provided under the terms of this Plan, the amendment,
modification, waiver or supplement of the terms of any outstanding Award
(including, without limitation, reducing the Exercise Price of an Award),
provided, however, that if such amendments increases the Exercise Price of an
Award or reduces the number of Shares underlying an Award, then such amendments
shall require the consent of the applicable Grantee, unless such amendment is
made pursuant to the exercise of rights or authorities in accordance with
Section ‎14.

 

(xiii) without limiting the generality of the foregoing, and subject to the
provisions of Applicable Law, to grant to a Grantee, who is the holder of an
outstanding Award, in exchange for the cancellation of such Award, a new Award
having an Exercise Price lower than that provided in the Award so canceled and
containing such other terms and conditions as the Committee may prescribe in
accordance with the provisions of this Plan or to set a new Exercise Price for
the same Award lower than that previously provided in the Award.

 

(xiv) to correct any defect, supply any omission or reconcile any inconsistency
in this Plan or any Award Agreement and all other determinations and take such
other actions with respect to this Plan or any Award as it may deem advisable to
the extent not inconsistent with the provisions of this Plan or Applicable Law,
and

 

(xv) any other matter which is necessary or desirable for, or incidental to, the
administration of this Plan and any Award thereunder.

 

3.4. The authority granted hereunder includes the authority to modify Awards to
eligible individuals who are foreign nationals or are individuals who are
employed outside Israel to recognize differences in local law, tax policy or
custom, in order to effectuate the purposes of this Plan but without amending
this Plan.

 

3.5. The Board and the Committee shall be free at all times to make such
determinations and take such actions as they deem fit. The Board and the
Committee need not take the same action or determination with respect to all
Awards, with respect to certain types of Awards, with respect to all Service
Providers or any certain type of Service Providers and actions and
determinations may differ as among the Grantees, and as between the Grantees and
any other holders of securities of the Corporation.

 

3.6. All decisions, determinations, and interpretations of the Committee, the
Board and the Corporation under this Plan shall be final and binding on all
Grantees (whether before or after the issuance of Shares pursuant to Awards),
unless otherwise determined by the Committee, the Board or the Corporation,
respectively. The Committee shall have the authority (but not the obligation) to
determine the interpretation and applicability of Applicable Law to any Grantee
or any Awards. No member of the Committee or the Board shall be liable to any
Grantee for any action taken or determination made in good faith with respect to
this Plan or any Award granted hereunder.

 

3.7. Any officer or authorized signatory of the Corporation shall have the
authority to act on behalf of the Corporation with respect to any matter, right,
obligation, determination or election which is the responsibility of or which is
allocated to the Corporation herein, provided such person has apparent authority
with respect to such matter, right, obligation, determination or election. Such
person or authorized signatory shall not be liable to any Grantee for any action
taken or determination made in good faith with respect to this Plan or any Award
granted hereunder.

 

 

8

 

4. ELIGIBILITY.

 

Awards may be granted to Service Providers of the Corporation or any Affiliate
thereof, taking into account, at the Committee’s discretion and without an
obligation to do so, the qualification under each tax regime pursuant to which
such Awards are granted, subject to the limitation on the granting of Incentive
Stock Options set forth in Section ‎8.1. A person who has been granted an Award
hereunder may be granted additional Awards, if the Committee shall so determine,
subject to the limitations herein. However, eligibility in accordance with this
Section ‎4 shall not entitle any person to be granted an Award, or, having been
granted an Award, to be granted an additional Award.

 

Awards may differ in number of Shares covered thereby, the terms and conditions
applying to them or on the Grantees or in any other respect (including, that
there should not be any expectation (and it is hereby disclaimed) that a certain
treatment, interpretation or position granted to one shall be applied to the
other, regardless of whether or not the facts or circumstances are the same or
similar).

 

5. SHARES.

 

5.1. The maximum aggregate number of Shares that may be issued pursuant to
Awards under this Plan (the “Pool”) shall initially be 5,228,007 authorized but
unissued Shares (except and as adjusted pursuant to Section ‎14.1 of this Plan),
or such other number as the Board may determine from time to time (without the
need to amend the Plan in case of such determination). However, except as
adjusted pursuant to Section ‎14.1, in no event shall more than such number of
Shares constituting the Pool, as adjusted in accordance with Section ‎5.2, be
available for issuance pursuant to the exercise of Incentive Stock Options.

 

5.2. Any Shares under the Pool that are not subject to outstanding or exercised
Awards at the termination of this Plan shall cease to be reserved for the
purpose of this Plan.

 

6. TERMS AND CONDITIONS OF AWARDS.

 

Each Award granted pursuant to this Plan shall be evidenced by a written or
electronic agreement between the Corporation and the Grantee or a written or
electronic notice delivered by the Corporation (the “Award Agreement”), in
substantially such form or forms and containing such terms and conditions, as
the Committee shall from time to time approve. The Award Agreement shall comply
with and be subject to the following general terms and conditions and the
provisions of this Plan (except for any provisions applying to Awards under
different tax regimes), unless otherwise specifically provided in such Award
Agreement, or the terms referred to in other Sections of this Plan applying to
Awards under such applicable tax regimes, or terms prescribed by Applicable Law.
Award Agreements need not be in the same form and may differ in the terms and
conditions included therein.

 

6.1. Number of Shares. Each Award Agreement shall state the number of Shares
covered by the Award.

 

6.2. Type of Award. Each Award Agreement may state the type of Award granted
thereunder, provided that the tax treatment of any Award, whether or not stated
in the Award Agreement, shall be as determined in accordance with Applicable
Law.

 

6.3. Exercise Price. Each Award Agreement shall state the Exercise Price, if
applicable. Subject to Sections 3, ‎7.2 and ‎8.2 and to the foregoing, the
Committee may reduce the Exercise Price of any outstanding Award, on terms and
subject to such conditions as it deems advisable. The Exercise Price shall also
be subject to adjustment as provided in Section ‎14 hereof. The Exercise Price
of any outstanding Award granted to a Grantee who is subject to U.S. federal
income tax shall be determined in accordance with Section 409A of the Code.

 

6.4. Manner of Exercise. An Award may be exercised, as to any or all Shares as
to which the Award has become exercisable, by written notice delivered in person
or by mail (or such other methods of delivery prescribed by the Corporation) to
the Chief Financial Officer of the Corporation or to such other person as
determined by the Committee, or in any other manner as the Committee shall
prescribe from time to time, specifying the number of Shares with respect to
which the Award is being exercised (which may be equal to or lower than the
aggregate number of Shares that have become exercisable at such time, subject to
the last sentence of this Section), accompanied by payment of the aggregate
Exercise Price for such Shares in the manner specified in the following
sentence. The Exercise Price shall be paid in full with respect to each Share,
at the time of exercise, either in (i) cash, (ii) if the Corporation’s shares
are listed for trading on any securities exchange or over-the-counter market,
and if the Committee so determines, all or part of the Exercise Price and any
withholding taxes may be paid by the delivery (on a form prescribed by the
Corporation) of an irrevocable direction to a securities broker approved by the
Corporation to sell Shares and to deliver all or part of the sales proceeds to
the Corporation or the Trustee, (iii) if the Corporation’s shares are listed for
trading on any securities exchange or over-the-counter market, and if the
Committee so determines, all or part of the Exercise Price and any withholding
taxes may be paid by the delivery (on a form prescribed by the Corporation) of
an irrevocable direction to pledge Shares to a securities broker or lender
approved by the Corporation, as security for a loan, and to deliver all or part
of the loan proceeds to the Corporation or the Trustee, or (iv) in such other
manner as the Committee shall determine, which may include procedures for
cashless exercise. The application of cashless exercise with respect to any 102
Awards shall be subject to obtaining a ruling from the ITA, to the extent
required by applicable law.

 

 

9

 

6.5. Term and Vesting of Awards.

 

6.5.1. Each Award Agreement shall provide the vesting schedule for the Award as
determined by the Committee. The Committee shall have the authority to determine
the vesting schedule and accelerate the vesting of any outstanding Award at such
time and under such circumstances as it, in its sole discretion, deems
appropriate. Unless otherwise resolved by the Committee and stated in the Award
Agreement, and subject to Sections ‎6.6 and ‎6.7 hereof, Awards shall vest and
become exercisable under the following schedule: twenty-five percent (25%) of
the Shares covered by the Award, on the first anniversary of the vesting
commencement date determined by the Committee (and in the absence of such
determination, of date on which such Award was granted), and six and one-quarter
percent (6.25%) of the Shares covered by the Award at the end of each subsequent
three-month period thereafter over the course of the following three (3) years;
provided that the Grantee remains continuously as a Service Provider of the
Corporation or its Affiliates throughout such vesting dates.

 

6.5.2. The Award Agreement may contain performance goals and measurements
(which, in case of 102 Trustee Awards, may, if then required, be subject to
obtaining a specific tax ruling or determination from the ITA), and the
provisions with respect to any Award need not be the same as the provisions with
respect to any other Award. Such performance goals may include, but are not
limited to, sales, earnings before interest and taxes, return on investment,
earnings per share, any combination of the foregoing or rate of growth of any of
the foregoing, as determined by the Committee. The Committee may adjust
performance goals pursuant to Awards previously granted to take into account
changes in law and accounting and tax rules and to make such adjustments as the
Committee deems necessary or appropriate to reflect the inclusion or the
exclusion of the impact of extraordinary or unusual items, events or
circumstances.

 

6.5.3. The Exercise Period of an Award will be seven years from the date of
grant of the Award, unless otherwise determined by the Committee and stated in
the Award Agreement, but subject to the vesting provisions described above and
the early termination provisions set forth in Sections ‎6.6 and ‎6.7 hereof. At
the expiration of the Exercise Period, any Award, or any part thereof, that has
not been exercised within the term of the Award and the Shares covered thereby
not paid for in accordance with this Plan and the Award Agreement shall
terminate and become null and void, and all interests and rights of the Grantee
in and to the same shall expire.

 

6.6. Termination.

 

6.6.1. Unless otherwise determined by the Committee, and subject to Section ‎6.7
hereof, an Award may not be exercised unless the Grantee is then a Service
Provider of the Corporation or an Affiliate thereof or, in the case of an
Incentive Stock Option, an employee of a company or a parent or subsidiary
company of such company issuing or assuming the Option in a transaction to which
Section 424(a) of the Code applies, and unless the Grantee has remained
continuously so employed since the date of grant of the Award and throughout the
vesting dates.

 

 

10

 

6.6.2. In the event that the employment or service of a Grantee shall terminate
(other than by reason of death, Disability or Retirement), all Awards of such
Grantee that are unvested at the time of such termination shall terminate on the
date of such termination, and all Awards of such Grantee that are vested and
exercisable at the time of such termination may be exercised within up to three
(3) months after the date of such termination (or such different period as the
Committee shall prescribe), but in any event no later than the date of
expiration of the Award’s term as set forth in the Award Agreement or pursuant
to this Plan; provided, however, that if the Corporation (or the Subsidiary or
Affiliate, when applicable) shall terminate the Grantee’s employment or service
for Cause (as defined below) (whether occurring prior to or after termination of
employment or service), all Awards theretofore granted to such Grantee (whether
vested or not) shall terminate, unless otherwise determined by the Committee,
and any Shares issued upon exercise or (if applicable) vesting of Awards
(including other Shares or securities issued or distributed with respect
thereto), whether held by the Grantee or by the Trustee for the Grantee’s
benefit, shall be deemed to be irrevocably offered for sale to the Corporation,
any of its Affiliates or any person designated by the Corporation to purchase,
at the Corporation’s election and subject to Applicable Law, either for no
consideration, for the par value of such Shares (if shares bear a par value) or
against payment of the Exercise Price previously received by the Corporation for
such Shares upon their issuance, as the Committee deems fit, upon written notice
to the Grantee at any time prior to, at or after the Grantee’s termination of
employment or service. Such Shares or other securities shall be sold and
transferred within 30 days from the date of the Corporation’s notice of its
election to exercise its right. If the Grantee fails to transfer such Shares or
other securities to the Corporation, the Corporation, at the decision of the
Committee, shall be entitled to forfeit or repurchase such Shares and to
authorize any person to execute on behalf of the Grantee any document necessary
to effect such transfer, whether or not the share certificates are surrendered.
The Corporation shall have the right and authority to affect the above either
by: (i) repurchasing all of such Shares or other securities held by the Grantee
or by the Trustee for the benefit of the Grantee, or designate the purchaser of
all or any part of such Shares or other securities, for the Exercise Price paid
for such Shares, the par value of such Shares (if shares bear a par value) or
for no payment or consideration whatsoever, as the Committee deems fit; (ii)
forfeiting all or any party of such Shares or other securities; (iii) redeeming
all or any party of such Shares or other securities, for the Exercise Price paid
for such Shares, the par value of such Shares (if shares bear a par value) or
for no payment or consideration whatsoever, as the Committee deems fit; (iv)
taking action in order to have all or any party of such Shares or other
securities converted into deferred shares entitling their holder only to their
par value (if shares bear a par value) upon liquidation of the Corporation; or
(v) taking any other action which may be required in order to achieve similar
results; all as shall be determined by the Committee, at its sole and absolute
discretion, and the Grantee is deemed to irrevocably empower the Corporation or
any person which may be designated by it to take any action by, in the name of
or on behalf of the Grantee to comply with and give effect to such actions
(including, voting such shares, filling in, signing and delivering share
transfer deeds, etc.).

 

6.6.3. Notwithstanding anything to the contrary, the Committee, in its absolute
discretion, may, on such terms and conditions as it may determine appropriate,
extend the periods for which Awards held by any Grantee may continue to vest and
be exercisable; it being clarified that such Awards may lose their entitlement
to certain tax benefits under Applicable Law (including, without limitation,
qualification of an Award as an Incentive Stock Option) as a result of the
modification of such Awards and/or in the event that the Award is exercised
beyond the later of: (i) three (3) months after the date of termination of the
employment or service relationship; or (ii) the applicable period under Section
‎6.7 below with respect to a termination of the employment or service
relationship because of the death, Disability or Retirement of Grantee.

 

 

11

 

6.6.4. For purposes of this Plan:

 

6.6.4.1. A termination of employment or service of a Grantee shall not be deemed
to occur (except to the extent required by the Code with respect to the
Incentive Stock Option status of an Option) in case of (i) a transition or
transfer of a Grantee among the Corporation and its Affiliates, (ii) a change in
the capacity in which the Grantee is employed or renders service to the
Corporation or any of its Affiliates or a change in the identity of the
employing or engagement entity among the Corporation and its Affiliates,
provided, in case of the foregoing clauses (i) and (ii) above, that the Grantee
has remained continuously employed by and/or in the service of the Corporation
and its Affiliates since the date of grant of the Award and throughout the
vesting period; or (iii) if the Grantee takes any unpaid leave as set forth in
Section ‎6.8.

 

6.6.4.2. An entity or an Affiliate thereof assuming an Award or issuing in
substitution thereof in a transaction to which Section 424(a) of the Code
applies or in a Merger/Sale in accordance with Section ‎14 shall be deemed as an
Affiliate of the Corporation for purposes of this Section ‎6.6, unless the
Committee determines otherwise.

 

6.6.4.3. In the case of a Grantee whose principal employer or service recipient
is a Subsidiary or Affiliate, the Grantee’s employment shall also be deemed
terminated for purposes of this Section 6.6 as of the date on which such
principal employer or service recipient ceases to be a Subsidiary or Affiliate.

 

6.6.4.4. The term “Cause” shall mean (irrespective of, and in addition to, any
definition included in any other agreement or instrument applicable to the
Grantee, and unless otherwise determined by the Committee) any of the following:
(i) any theft, fraud, embezzlement, dishonesty, willful misconduct, breach of
fiduciary duty for personal profit, falsification of any documents or records of
the Corporation or any of its Affiliates, felony or similar act by the Grantee
(whether or not related to the Grantee’s relationship with the Corporation);
(ii) an act of moral turpitude by the Grantee, or any act that causes
significant injury to, or is otherwise adversely affecting, the reputation,
business, assets, operations or business relationship of the Corporation (or a
Subsidiary or Affiliate, when applicable); (iii) any breach by the Grantee of
any material agreement with or of any material duty of the Grantee to the
Corporation or any Subsidiary or Affiliate thereof (including breach of
confidentiality, non-disclosure, non-use, non-competition or non-solicitation
covenants towards the Corporation or any of its Affiliates) or failure to abide
by code of conduct or other policies (including, without limitation, policies
relating to confidentiality and reasonable workplace conduct); (iv) any act
which constitutes a breach of a Grantee’s fiduciary duty towards the Corporation
or an Affiliate or Subsidiary, including disclosure of confidential or
proprietary information thereof or acceptance or solicitation to receive
unauthorized or undisclosed benefits, irrespective of their nature, or funds, or
promises to receive either, from individuals, consultants or corporate entities
that the Corporation or a Subsidiary does business with; (v) the Grantee’s
unauthorized use, misappropriation, destruction, or diversion of any tangible or
intangible asset or corporate opportunity of the Corporation or any of its
Affiliates (including, without limitation, the improper use or disclosure of
confidential or proprietary information); or (vi) any circumstances that
constitute grounds for termination for cause under the Grantee’s employment or
service agreement with the Corporation or Affiliate, to the extent applicable.
For the avoidance of doubt, the determination as to whether a termination is for
Cause for purposes of this Plan, shall be made in good faith by the Committee
and shall be final and binding on the Grantee.

 

 

12

 

6.7. Death, Disability or Retirement of Grantee.

 

6.7.1. If a Grantee shall die while employed by, or performing service for, the
Corporation or its Affiliates, or within the three (3) month period (or such
longer period of time as determined by the Board, in its discretion) after the
date of termination of such Grantee’s employment or service (or within such
different period as the Committee may have provided pursuant to Section ‎6.6
hereof), or if the Grantee’s employment or service shall terminate by reason of
Disability, all Awards theretofore granted to such Grantee may (to the extent
otherwise vested and exercisable and unless earlier terminated in accordance
with their terms) be exercised by the Grantee or by the Grantee’s estate or by a
person who acquired the legal right to exercise such Awards by bequest or
inheritance, or by a person who acquired the legal right to exercise such Awards
in accordance with applicable law in the case of Disability of the Grantee, as
the case may be, at any time within one (1) year (or such longer period of time
as determined by the Committee, in its discretion) after the death or Disability
of the Grantee (or such different period as the Committee shall prescribe), but
in any event no later than the date of expiration of the Award’s term as set
forth in the Award Agreement or pursuant to this Plan. In the event that an
Award granted hereunder shall be exercised as set forth above by any person
other than the Grantee, written notice of such exercise shall be accompanied by
a certified copy of letters testamentary or proof satisfactory to the Committee
of the right of such person to exercise such Award.

 

6.7.2. In the event that the employment or service of a Grantee shall terminate
on account of such Grantee’s Retirement, all Awards of such Grantee that are
exercisable at the time of such Retirement may, unless earlier terminated in
accordance with their terms, be exercised at any time within the three (3) month
period after the date of such Retirement (or such different period as the
Committee shall prescribe).

 

6.8. Suspension of Vesting. Unless the Committee provides otherwise, vesting of
Awards granted hereunder shall be suspended during any unpaid leave of absence,
other than in the case of any (i) leave of absence which was pre-approved by the
Corporation explicitly for purposes of continuing the vesting of Awards, or (ii)
transfers between locations of the Corporation or any of its Affiliates, or
between the Corporation and any of its Affiliates, or any respective successor
thereof. For clarity, for purposes of this Plan, military leave, statutory
maternity or paternity leave or sick leave are not deemed unpaid leave of
absence, unless otherwise determined by the Committee.

 

6.9. Securities Law Restrictions. Except as otherwise provided in the applicable
Award Agreement or other agreement between the Service Provider and the
Corporation, if the exercise of an Award following the termination of the
Service Provider’s employment or service (other than for Cause) would be
prohibited at any time solely because the issuance of Shares would violate the
registration requirements under the Securities Act or equivalent requirements
under equivalent laws of other applicable jurisdictions, then the Award shall
remain exercisable and terminate on the earlier of (i) the expiration of a
period of three (3) months (or such longer period of time as determined by the
Board, in its discretion) after the termination of the Service Provider’s
employment or service during which the exercise of the Award would not be in
such violation, or (ii) the expiration of the term of the Award as set forth in
the Award Agreement or pursuant to this Plan. In addition, unless otherwise
provided in a Grantee’s Award Agreement, if the sale of any Shares received upon
exercise or (if applicable) vesting of an Award following the termination of the
Grantee’s employment or service (other than for Cause) would violate the
Corporation’s insider trading policy, then the Award shall terminate on the
earlier of (i) the expiration of a period equal to the applicable
post-termination exercise period after the termination of the Grantee’s
employment or service during which the exercise of the Award would not be in
violation of the Corporation’s insider trading policy, or (ii) the expiration of
the term of the Award as set forth in the applicable Award Agreement or pursuant
to this Plan.

 

6.10. Other Provisions. The Award Agreement evidencing Awards under this Plan
shall contain such other terms and conditions not inconsistent with this Plan as
the Committee may determine, at or after the date of grant, including provisions
in connection with the restrictions on transferring the Awards or Shares covered
by such Awards, which shall be binding upon the Grantees and any purchaser,
assignee or transferee of any Awards, and other terms and conditions as the
Committee shall deem appropriate.

 

 

13

 

7. NONQUALIFIED STOCK OPTIONS.

 

Awards granted pursuant to this Section ‎7 are intended to constitute
Nonqualified Stock Options and shall be subject to the general terms and
conditions specified in Section ‎6 hereof and other provisions of this Plan,
except for any provisions of this Plan applying to Awards under different tax
laws or regulations. In the event of any inconsistency or contradictions between
the provisions of this Section ‎7 and the other terms of this Plan, this Section
‎7 shall prevail. However, if for any reason the Awards granted pursuant to this
Section ‎7 (or portion thereof) does not qualify as an Incentive Stock Option,
then, to the extent of such non-qualification, such Option (or portion thereof)
shall be regarded as a Nonqualified Stock Option granted under this Plan. In no
event will the Board, the Corporation or any Parent or Subsidiary or any of
their respective employees or directors have any liability to Participant (or
any other person) due to the failure of the Option to qualify for any reason as
an Incentive Stock Option.

 

7.1. Certain Limitations on Eligibility for Nonqualified Stock Options.
Nonqualified Stock Options may not be granted to a Service Provider who is
deemed to be a resident of the United States for purposes of taxation or who is
otherwise subject to United States federal income tax unless the Shares
underlying such Options constitute “service recipient stock” under Section 409A
of the Code or unless such Options comply with the payment requirements of
Section 409A of the Code.

 

7.2. Exercise Price. The Exercise Price of a Nonqualified Stock Option shall not
be less than 100% of the Fair Market Value of a Share on the date of grant of
such Option unless the Committee specifically indicates that the Awards will
have a lower Exercise Price and the Award complies with Section 409A of the
Code. Notwithstanding the foregoing, a Nonqualified Stock Option may be granted
with an exercise price lower than the minimum exercise price set forth above if
such Award is granted pursuant to an assumption or substitution for another
option in a manner qualifying under the provisions of that complies with Section
424(a) of the Code or 1.409A-1(b)(5)(v)(D) of the U.S. Treasury Regulations or
any successor guidance.

 

8. INCENTIVE STOCK OPTIONS.

 

Awards granted pursuant to this Section ‎8 are intended to constitute Incentive
Stock Options and shall be granted subject to the following special terms and
conditions, the general terms and conditions specified in Section ‎6 hereof and
other provisions of this Plan, except for any provisions of this Plan applying
to Awards under different tax laws or regulations. In the event of any
inconsistency or contradictions between the provisions of this Section ‎8 and
the other terms of this Plan, this Section ‎8 shall prevail.

 

8.1. Eligibility for Incentive Stock Options. Incentive Stock Options may be
granted only to Employees of the Corporation, or to Employees of a Parent or
Subsidiary, determined as of the date of grant of such Options. An Incentive
Stock Option granted to a prospective Employee upon the condition that such
person become an Employee shall be deemed granted effective on the date such
person commences employment, with an exercise price determined as of such date
in accordance with Section ‎8.2.

 

8.2. Exercise Price. The Exercise Price of an Incentive Stock Option shall not
be less than one hundred percent (100%) of the Fair Market Value of the Shares
covered by the Awards on the date of grant of such Option or such other price as
may be determined pursuant to the Code. Notwithstanding the foregoing, an
Incentive Stock Option may be granted with an exercise price lower than the
minimum exercise price set forth above if such Award is granted pursuant to an
assumption or substitution for another option in a manner that complies with the
provisions of Section 424(a) of the Code.

 

8.3. Date of Grant. Notwithstanding any other provision of this Plan to the
contrary, no Incentive Stock Option may be granted under this Plan after 10
years from the date this Plan is adopted, or the date this Plan is approved by
the shareholders, whichever is earlier.

 

 

14

 

8.4. Exercise Period. No Incentive Stock Option shall be exercisable after the
expiration of ten (10) years after the effective date of grant of such Award,
subject to Section ‎8.6. No Incentive Stock Option granted to a prospective
Employee may become exercisable prior to the date on which such person commences
employment.

 

8.5. $100,000 Per Year Limitation. The aggregate Fair Market Value (determined
as of the date the Incentive Stock Option is granted) of the Shares with respect
to which all Incentive Stock Options granted under this Plan and all other
“incentive stock option” plans of the Corporation, or of any Parent or
Subsidiary, become exercisable for the first time by each Grantee during any
calendar year shall not exceed one hundred thousand United States dollars
($100,000) with respect to such Grantee. To the extent that the aggregate Fair
Market Value of Shares with respect to which such Incentive Stock Options and
any other such incentive stock options are exercisable for the first time by any
Grantee during any calendar year exceeds one hundred thousand United States
dollars ($100,000), such options shall be treated as Nonqualified Stock Options.
The foregoing shall be applied by taking options into account in the order in
which they were granted. If the Code is amended to provide for a different
limitation from that set forth in this Section ‎8.5, such different limitation
shall be deemed incorporated herein effective as of the date and with respect to
such Awards as required or permitted by such amendment to the Code. If an Option
is treated as an Incentive Stock Option in part and as a Nonqualified Stock
Option in part by reason of the limitation set forth in this Section ‎8.5, the
Grantee may designate which portion of such Option the Grantee is exercising. In
the absence of such designation, the Grantee shall be deemed to have exercised
the Incentive Stock Option portion of the Option first. Separate certificates
representing each such portion may be issued upon the exercise of the Option.

 

8.6. Ten Percent Shareholder. In the case of an Incentive Stock Option granted
to a Ten Percent Shareholder, notwithstanding the foregoing provisions of this
Section ‎8.6, (i) the Exercise Price shall not be less than one hundred and ten
percent (110%) of the Fair Market Value of a Share on the date of grant of such
Incentive Stock Option, and (ii) the Exercise Period shall not exceed five (5)
years from the effective date of grant of such Incentive Stock Option.

 

8.7. Payment of Exercise Price. Each Award Agreement evidencing an Incentive
Stock Option shall state each alternative method by which the Exercise Price
thereof may be paid.

 

8.8. Leave of Absence. Notwithstanding Section ‎6.8, a Grantee’s employment
shall not be deemed to have terminated if the Grantee takes any leave as set
forth in Section ‎6.8(i); provided, however, that if any such leave exceeds
three (3) months, on the day that is three (3) months following the commencement
of such leave any Incentive Stock Option held by the Grantee shall cease to be
treated as an Incentive Stock Option and instead shall be treated thereafter as
a Nonqualified Stock Option, unless the Grantee’s right to return to employment
is guaranteed by statute or contract.

 

8.9. Exercise Following Termination for Disability. Notwithstanding anything
else in this Plan to the contrary, Incentive Stock Options that are not
exercised within three (3) months following termination of the Grantee’s
employment with the Corporation or its Parent or Subsidiary or a corporation or
a Parent or Subsidiary of such corporation issuing or assuming an Option in a
transaction to which Section 424(a) of the Code applies, or within one year in
case of termination of the Grantee’s employment with the Corporation or its
Parent or Subsidiary due to a Disability (within the meaning of Section 22(e)(3)
of the Code), shall be deemed to be Nonqualified Stock Options.

 

8.10. Adjustments to Incentive Stock Options. Any Awards Agreement providing for
the grant of Incentive Stock Options shall indicate that adjustments made
pursuant to this Plan with respect to Incentive Stock Options could constitute a
“modification” of such Incentive Stock Options (as that term is defined in
Section 424(h) of the Code) or could cause adverse tax consequences for the
holder of such Incentive Stock Options and that the holder should consult with
his or her tax advisor regarding the consequences of such “modification” on his
or her income tax treatment with respect to the Incentive Stock Option.

 

 

15

 

8.11. Notice to Corporation of Disqualifying Disposition. Each Grantee who
receives an Incentive Stock Option must agree to notify the Corporation in
writing immediately after the Grantee makes a Disqualifying Disposition of any
Shares received pursuant to the exercise of Incentive Stock Options. A
“Disqualifying Disposition” is any disposition (including any sale) of such
Shares before the later of (i) two years after the date the Grantee was granted
the Incentive Stock Option, or (ii) one year after the date the Grantee acquired
Shares by exercising the Incentive Stock Option. If the Grantee dies before such
Shares are sold, these holding period requirements do not apply and no
disposition of the Shares will be deemed a Disqualifying Disposition.

 

9. 102 AWARDS.

 

Awards granted pursuant to this Section ‎9 are intended to constitute 102 Awards
and shall be granted subject to the following special terms and conditions, the
general terms and conditions specified in Section 6 hereof and other provisions
of this Plan, except for any provisions of this Plan applying to Awards under
different tax laws or regulations. In the event of any inconsistency or
contradictions between the provisions of this Section ‎9 and the other terms of
this Plan, this Section ‎9 shall prevail.

 

9.1. Tracks. Awards granted pursuant to this Section ‎9 are intended to be
granted pursuant to Section 102 of the Ordinance pursuant to either (i) Section
102(b)(2) or (3) thereof (as applicable), under the capital gain track (“102
Capital Gain Track Awards”), or (ii) Section 102(b)(1) thereof under the
ordinary income track (“102 Ordinary Income Track Awards”, and together with 102
Capital Gain Track Awards, “102 Trustee Awards”). 102 Trustee Awards shall be
granted subject to the special terms and conditions contained in this Section
‎9, the general terms and conditions specified in Section ‎6 hereof and other
provisions of this Plan, except for any provisions of this Plan applying to
Options under different tax laws or regulations.

 

9.2. Election of Track. Subject to Applicable Law, the Corporation may grant
only one type of 102 Trustee Awards at any given time to all Grantees who are to
be granted 102 Trustee Awards pursuant to this Plan, and shall file an election
with the ITA regarding the type of 102 Trustee Awards it elects to grant before
the date of grant of any 102 Trustee Awards (the “Election”). Such Election
shall also apply to any other securities, including bonus shares, received by
any Grantee as a result of holding the 102 Trustee Awards. The Corporation may
change the type of 102 Trustee Awards that it elects to grant only after the
expiration of at least 12 months from the end of the year in which the first
grant was made in accordance with the previous Election, or as otherwise
provided by Applicable Law. Any Election shall not prevent the Corporation from
granting Awards, pursuant to Section 102(c) of the Ordinance without a Trustee
(“102 Non-Trustee Awards”).

 

9.3. Eligibility for Awards.

 

9.3.1. Subject to Applicable Law, 102 Awards may only be granted to an
“employee” within the meaning of Section 102(a) of the Ordinance (which as of
the date of the adoption of this Plan means (i) individuals employed by an
Israeli company being the Corporation or any of its Affiliates, and (ii)
individuals who are serving and are engaged personally (and not through an
entity) as “office holders” by such an Israeli company), but may not be granted
to a Controlling Shareholder (“Eligible 102 Grantees”). Eligible 102 Grantees
may receive only 102 Awards, which may either be granted to a Trustee or granted
under Section 102 of the Ordinance without a Trustee.

 

9.4. 102 Award Grant Date.

 

9.4.1. Each 102 Award will be deemed granted on the date determined by the
Committee, subject to Section ‎9.4.2, provided that (i) the Grantee has signed
all documents required by the Corporation or pursuant to Applicable Law, and
(ii) with respect to 102 Trustee Award, the Corporation has provided all
applicable documents to the Trustee in accordance with the guidelines published
by the ITA, and if an agreement is not signed and delivered by the Grantee
within 90 days from the date determined by the Committee (subject to Section
‎9.4.2), then such 102 Trustee Award shall be deemed granted on such later date
as such agreement is signed and delivered and on which the Corporation has
provided all applicable documents to the Trustee in accordance with the
guidelines published by the ITA. In the case of any contradiction, this
provision and the date of grant determined pursuant hereto shall supersede and
be deemed to amend any date of grant indicated in any corporate resolution or
Award Agreement.

 

 

16

 

9.4.2. Unless otherwise permitted by the Ordinance, any grants of 102 Trustee
Awards that are made on or after the date of the adoption of this Plan or an
amendment to this Plan, as the case may be, that may become effective only at
the expiration of thirty (30) days after the filing of this Plan or any
amendment thereof (as the case may be) with the ITA in accordance with the
Ordinance shall be conditional upon the expiration of such 30-day period, such
condition shall be read and is incorporated by reference into any corporate
resolutions approving such grants and into any Award Agreement evidencing such
grants (whether or not explicitly referring to such condition), and the date of
grant shall be at the expiration of such 30-day period, whether or not the date
of grant indicated therein corresponds with this Section. In the case of any
contradiction, this provision and the date of grant determined pursuant hereto
shall supersede and be deemed to amend any date of grant indicated in any
corporate resolution or Award Agreement.

 

9.5. 102 Trustee Awards.

 

9.5.1. Each 102 Trustee Award, each Share issued pursuant to the exercise of any
102 Trustee Award, and any rights granted thereunder, including bonus shares,
shall be issued to and registered in the name of the Trustee and shall be held
in trust for the benefit of the Grantee for the requisite period prescribed by
the Ordinance (the “Required Holding Period”). In the event that the
requirements under Section 102 of the Ordinance to qualify an Award as a 102
Trustee Award are not met, then the Award may be treated as a 102 Non-Trustee
Award or 3(i) Award, all in accordance with the provisions of the Ordinance.
After expiration of the Required Holding Period, the Trustee may release such
102 Trustee Awards and any such Shares, provided that (i) the Trustee has
received an acknowledgment from the ITA that the Grantee has paid any applicable
taxes due pursuant to the Ordinance, or (ii) the Trustee and/or the Corporation
and/or the Employer withholds all applicable taxes and compulsory payments due
pursuant to the Ordinance arising from the 102 Trustee Awards and/or any Shares
issued upon exercise or (if applicable) vesting of such 102 Trustee Awards. The
Trustee shall not release any 102 Trustee Awards or Shares issued upon exercise
or (if applicable) vesting thereof prior to the payment in full of the Grantee’s
tax and compulsory payments arising from such 102 Trustee Awards and/or Shares
or the withholding referred to in (ii) above.

 

9.5.2. Each 102 Trustee Award shall be subject to the relevant terms of the
Ordinance, the Rules and any determinations, rulings or approvals issued by the
ITA, which shall be deemed an integral part of the 102 Trustee Awards and shall
prevail over any term contained in this Plan or Award Agreement that is not
consistent therewith. Any provision of the Ordinance, the Rules and any
determinations, rulings or approvals by the ITA not expressly specified in this
Plan or Award Agreement that are necessary to receive or maintain any tax
benefit pursuant to Section 102 of the Ordinance shall be binding on the
Grantee. Any Grantee granted a 102 Trustee Awards shall comply with the
Ordinance and the terms and conditions of the trust agreement entered into
between the Corporation and the Trustee. The Grantee shall execute any and all
documents that the Corporation and/or its Affiliates and/or the Trustee
determine from time to time to be necessary in order to comply with the
Ordinance and the Rules.

 

 

17

 

9.5.3. During the Required Holding Period, the Grantee shall not release from
trust or sell, assign, transfer or give as collateral, the Shares issuable upon
the exercise or (if applicable) vesting of a 102 Trustee Awards and/or any
securities issued or distributed with respect thereto, until the expiration of
the Required Holding Period. Notwithstanding the above, if any such sale,
release or other action occurs during the Required Holding Period it may result
in adverse tax consequences to the Grantee under Section 102 of the Ordinance
and the Rules, which shall apply to and shall be borne solely by such Grantee.
Subject to the foregoing, the Trustee may, pursuant to a written request from
the Grantee, but subject to the terms of this Plan, release and transfer such
Shares to a designated third party, provided that both of the following
conditions have been fulfilled prior to such release or transfer: (i) payment
has been made to the ITA of all taxes and compulsory payments required to be
paid upon the release and transfer of the Shares, and confirmation of such
payment has been received by the Trustee and the Corporation, and (ii) the
Trustee has received written confirmation from the Corporation that all
requirements for such release and transfer have been fulfilled according to the
terms of the Corporation’s corporate documents, any agreement governing the
Shares, this Plan, the Award Agreement and any Applicable Law.

 

9.5.4. If a 102 Trustee Award is exercised or (if applicable) vested, the Shares
issued upon such exercise or (if applicable) vesting shall be issued in the name
of the Trustee for the benefit of the Grantee.

 

9.5.5. Upon or after receipt of a 102 Trustee Award, if required, the Grantee
may be required to sign an undertaking to release the Trustee from any liability
with respect to any action or decision duly taken and executed in good faith by
the Trustee in relation to this Plan, or any 102 Trustee Awards or Share granted
to such Grantee thereunder.

 

9.6. 102 Non-Trustee Awards. The foregoing provisions of this Section ‎9
relating to 102 Trustee Awards shall not apply with respect to 102 Non-Trustee
Awards, which shall, however, be subject to the relevant provisions of Section
102 of the Ordinance and the applicable Rules. The Committee may determine that
102 Non-Trustee Awards, the Shares issuable upon the exercise or (if applicable)
vesting of a 102 Non-Trustee Awards and/or any securities issued or distributed
with respect thereto, shall be allocated or issued to the Trustee, who shall
hold such 102 Non-Trustee Awards and all accrued rights thereon (if any), in
trust for the benefit of the Grantee and/or the Corporation, as the case may be,
until the full payment of tax arising from the 102 Non-Trustee Awards, the
Shares issuable upon the exercise or (if applicable) vesting of a 102
Non-Trustee Awards and/or any securities issued or distributed with respect
thereto. The Corporation may choose, alternatively, to force the Grantee to
provide it with a guarantee or other security, to the satisfaction of each of
the Trustee and the Corporation, until the full payment of the applicable taxes.

 

9.7. Written Grantee Undertaking. To the extent and with respect to any 102
Trustee Award, and as required by Section 102 of the Ordinance and the Rules, by
virtue of the receipt of such Award, the Grantee is deemed to have provided,
undertaken and confirm the following written undertaking (and such undertaking
is deemed incorporated into any documents signed by the Grantee in connection
with the employment or service of the Grantee and/or the grant of such Award),
and which undertaking shall be deemed to apply and relate to all 102 Trustee
Awards granted to the Grantee, whether under this Plan or other plans maintained
by the Corporation, and whether prior to or after the date hereof.

 

9.7.1. The Grantee shall comply with all terms and conditions set forth in
Section 102 of the Ordinance with regard to the “Capital Gain Track” or the
“Ordinary Income Track”, as applicable, and the applicable rules and regulations
promulgated thereunder, as amended from time to time;

 

9.7.2. The Grantee is familiar with, and understands the provisions of, Section
102 of the Ordinance in general, and the tax arrangement under the “Capital Gain
Track” or the “Ordinary Income Track” in particular, and its tax consequences;
the Grantee agrees that the 102 Trustee Awards and Shares that may be issued
upon exercise or (if applicable) vesting of the 102 Trustee Awards (or otherwise
in relation to the 102 Trustee Awards), will be held by the Trustee appointed
pursuant to Section 102 of the Ordinance for at least the duration of the
“Holding Period” (as such term is defined in Section 102) under the “Capital
Gain Track” or the “Ordinary Income Track”, as applicable. The Grantee
understands that any release of such 102 Trustee Awards or Shares from trust, or
any sale of the Share prior to the termination of the Holding Period, as defined
above, will result in taxation at marginal tax rate, in addition to deductions
of appropriate social security, health tax contributions or other compulsory
payments; and

 

 

18

 

9.7.3. The Grantee agrees to the trust agreement signed between the Corporation,
the Employer and the Trustee appointed pursuant to Section 102 of the Ordinance.

 

10. 3(i) AWARDS.

 

Awards granted pursuant to this Section ‎10 are intended to constitute 3(i)
Awards and shall be granted subject to the general terms and conditions
specified in Section ‎6 hereof and other provisions of this Plan, except for any
provisions of this Plan applying to Awards under different tax laws or
regulations. In the event of any inconsistency or contradictions between the
provisions of this Section ‎10 and the other terms of this Plan, this Section
‎10 shall prevail.

 

10.1. To the extent required by the Ordinance or the ITA or otherwise deemed by
the Committee to be advisable, the 3(i) Awards and/or any shares or other
securities issued or distributed with respect thereto granted pursuant to this
Plan shall be issued to a Trustee nominated by the Committee in accordance with
the provisions of the Ordinance or the terms of a trust agreement, as
applicable. In such event, the Trustee shall hold such Awards and/or other
securities issued or distributed with respect thereto in trust, until exercised
or (if applicable) vested by the Grantee and the full payment of tax arising
therefrom, pursuant to the Corporation’s instructions from time to time as set
forth in a trust agreement, which will have been entered into between the
Corporation and the Trustee. If determined by the Board or the Committee, and
subject to such trust agreement, the Trustee will also hold the shares issuable
upon exercise or (if applicable) vesting of the 3(i) Awards, as long as they are
held by the Grantee. If determined by the Board or the Committee, and subject to
such trust agreement, the Trustee shall be responsible for withholding any taxes
to which a Grantee may become liable upon issuance of Shares, whether due to the
exercise or (if applicable) vesting of Awards.

 

10.2. Shares pursuant to a 3(i) Award shall not be issued, unless the Grantee
delivers to the Corporation payment in cash or by bank check or such other form
acceptable to the Committee of all withholding taxes due, if any, on account of
the Grantee acquired Shares under the Award or gives other assurance
satisfactory to the Committee of the payment of those withholding taxes.

 

11. RESTRICTED SHARES.

 

The Committee may award Restricted Shares to any eligible Grantee, including
under Section 102 of the Ordinance. Each Award of Restricted Shares under this
Plan shall be evidenced by a written agreement between the Corporation and the
Grantee (the “Restricted Share Agreement”), in such form as the Committee shall
from time to time approve. The Restricted Shares shall be subject to all
applicable terms of this Plan, which in the case of Restricted Shares granted
under Section 102 of the Ordinance shall include Section ‎9 hereof, and may be
subject to any other terms that are not inconsistent with this Plan. The
provisions of the various Restricted Shares Agreements entered into under this
Plan need not be identical. The Restricted Share Agreement shall comply with and
be subject to Section ‎6 and the following terms and conditions, unless
otherwise specifically provided in such Agreement and not inconsistent with this
Plan, or Applicable Law:

 

11.1. Purchase Price. Section ‎6.4 shall not apply. Each Restricted Share
Agreement shall state an amount of Exercise Price to be paid by the Grantee, if
any, in consideration for the issuance of the Restricted Shares and the terms of
payment thereof, which may include payment in cash or, subject to the
Committee’s approval, by issuance of promissory notes or other evidence of
indebtedness on such terms and conditions as determined by the Committee.

 

 

19

 

11.2. Restrictions. Restricted Shares may not be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of, except by will or the laws of
descent and distribution (in which case they shall be transferred subject to all
restrictions then or thereafter applicable thereto), until such Restricted
Shares shall have vested (the period from the date on which the Award is granted
until the date of vesting of the Restricted Share thereunder being referred to
herein as the “Restricted Period”). The Committee may also impose such
additional or alternative restrictions and conditions on the Restricted Shares,
as it deems appropriate, including the satisfaction of performance criteria
(which, in case of 102 Trustee Awards, may be subject to obtaining a specific
tax ruling or determination from the ITA). Such performance criteria may
include, but are not limited to, sales, earnings before interest and taxes,
return on investment, earnings per share, any combination of the foregoing or
rate of growth of any of the foregoing, as determined by the Committee or
pursuant to the provisions of any Corporation policy required under mandatory
provisions of Applicable Law. Certificates for shares issued pursuant to
Restricted Share Awards, if issued, shall bear an appropriate legend referring
to such restrictions, and any attempt to dispose of any such shares in
contravention of such restrictions shall be null and void and without effect.
Such certificates may, if so determined by the Committee, be held in escrow by
an escrow agent appointed by the Committee, or, if a Restricted Share Award is
made pursuant to Section 102 of the Ordinance, by the Trustee. In determining
the Restricted Period of an Award the Committee may provide that the foregoing
restrictions shall lapse with respect to specified percentages of the awarded
Restricted Shares on successive anniversaries of the date of such Award. To the
extent required by the Ordinance or the ITA, the Restricted Shares issued
pursuant to Section 102 of the Ordinance shall be issued to the Trustee in
accordance with the provisions of the Ordinance and the Restricted Shares shall
be held for the benefit of the Grantee for at least the Required Holding Period.

 

11.3. Forfeiture; Repurchase. Subject to such exceptions as may be determined by
the Committee, if the Grantee’s continuous employment with or service to the
Corporation or any Affiliate thereof shall terminate for any reason prior to the
expiration of the Restricted Period of an Award or prior to the timely payment
in full of the Exercise Price of any Restricted Shares, any Shares remaining
subject to vesting or with respect to which the purchase price has not been paid
in full, shall thereupon be forfeited, transferred to, and redeemed, repurchased
or cancelled by, as the case may be, in any manner as set forth in Section
‎6.6.2(i) through (v), subject to Applicable Law and the Grantee shall have no
further rights with respect to such Restricted Shares.

 

11.4. Ownership. During the Restricted Period the Grantee shall possess all
incidents of ownership of such Restricted Shares, subject to Section ‎6.10 and
Section ‎11.2, including the right to vote and receive dividends with respect to
such Shares. All securities, if any, received by a Grantee with respect to
Restricted Shares as a result of any stock split, stock dividend, combination of
shares, or other similar transaction shall be subject to the restrictions
applicable to the original Award.

 

12. RESTRICTED SHARE UNITS.

 

An RSU is an Award covering a number of Shares that is settled, if vested and
(if applicable) exercised, by issuance of those Shares. An RSU may be awarded to
any eligible Grantee, including under Section 102 of the Ordinance. The Award
Agreement relating to the grant of RSUs under this Plan (the “Restricted Share
Unit Agreement”), shall be in such form as the Committee shall from time to time
approve. The RSUs shall be subject to all applicable terms of this Plan, which
in the case of RSUs granted under Section 102 of the Ordinance shall include
Section ‎9 hereof, and may be subject to any other terms that are not
inconsistent with this Plan. The provisions of the various Restricted Share Unit
Agreements entered into under this Plan need not be identical. RSUs may be
granted in consideration of a reduction in the recipient’s other compensation.

 

12.1. Exercise Price. No payment of Exercise Price shall be required as
consideration for RSUs, unless included in the Award Agreement or as required by
Applicable Law, and Section ‎6.4 shall apply, if applicable.

 

 

20

 

12.2. Shareholders’ Rights. The Grantee shall not possess or own any ownership
rights in the Shares underlying the RSUs and no rights as a shareholder shall
exist prior to the actual issuance of Shares in the name of the Grantee.

 

12.3. Settlements of Awards. Settlement of vested RSUs shall be made in the form
of Shares or cash (in case of 102 Trustee Awards, the settlement shall be made
in the form of shares only). Distribution to a Grantee of an amount (or amounts)
from settlement of vested RSUs can be deferred to a date after settlement as
determined by the Committee. The amount of a deferred distribution may be
increased by an interest factor or by dividend equivalents. Until the grant of
RSUs is settled, the number of Shares underlying such RSUs shall be subject to
adjustment pursuant hereto.

 

12.4. Section 409A Restrictions. Notwithstanding anything to the contrary set
forth herein, any RSUs granted under this Plan that are not exempt from the
requirements of Section 409A of the Code shall contain such restrictions or
other provisions so that such RSUs will comply with the requirements of Section
409A of the Code, if applicable to the Corporation. Such restrictions, if any,
shall be determined by the Committee and contained in the Restricted Share Unit
Agreement evidencing such RSU. For example, such restrictions may include a
requirement that any Shares that are to be issued in a year following the year
in which the RSU vests must be issued in accordance with a fixed, pre-determined
schedule.

 

13. OTHER SHARE OR SHARE-BASED AWARDS.

 

13.1. The Committee may grant other Awards under this Plan pursuant to which
Shares (which may, but need not, be Restricted Shares pursuant to Section 11
hereof), cash (in settlement of Share-based Awards) or a combination thereof,
are or may in the future be acquired or received, or Awards denominated in stock
units, including units valued on the basis of measures other than market value.

 

13.2. The Committee may also grant stock appreciation rights without the grant
of an accompanying option, which rights shall permit the Grantees to receive, at
the time of any exercise of such rights, cash equal to the amount by which the
Fair Market Value of the Shares in respect to which the right was granted is so
exercised exceeds the exercise price thereof. The exercise price of any such
stock appreciation right granted to a Grantee who is subject to U.S. federal
income tax shall be determined in compliance with Section ‎7.2.

 

13.3. Such other Share-based Awards as set forth above may be granted alone, in
addition to, or in tandem with any Award of any type granted under this Plan
(without any obligation or assurance that that such Share-based Awards will be
entitled to tax benefits under Applicable Law or to the same tax treatment as
other Awards under this Plan).

 

14. EFFECT OF CERTAIN CHANGES.

 

14.1. General.

 

14.1.1. In the event of a division or subdivision of the outstanding share
capital of the Corporation, any distribution of bonus shares (stock split),
consolidation or combination of share capital of the Corporation (reverse stock
split), reclassification with respect to the Shares or any similar
recapitalization events (each, a “Recapitalization”), a merger (including, a
reverse merger and a reverse triangular merger), consolidation, amalgamation or
like transaction of the Corporation with or into another corporation, a
reorganization (which may include a combination or exchange of shares, spin-off
or other corporate divestiture or division, or other similar occurrences, the
Committee shall have the authority to make, without the need for a consent of
any holder of an Award, such adjustments as determined by the Committee to be
appropriate, in its discretion, in order to adjust (i) the number and class of
shares reserved and available for grants of Awards, (ii) the number and class of
shares covered by outstanding Awards, (iii) the Exercise Price per share covered
by any Award, (iv) the terms and conditions concerning vesting and
exercisability and the term and duration of the outstanding Awards, (v) the type
or class of security, asset or right underlying the Award (which need not be
only that of the Corporation, and may be that of the surviving corporation or
any affiliate thereof or such other entity party to any of the above
transactions), and (vi) any other terms of the Award that in the opinion of the
Committee should be adjusted. Any fractional shares resulting from such
adjustment shall be treated as determined by the Committee, and in the absence
of such determination shall be rounded to the nearest whole share, and the
Corporation shall have no obligation to make any cash or other payment with
respect to such fractional shares. No adjustment shall be made by reason of the
distribution of subscription rights or rights offering to outstanding shares or
other issuance of shares by the Corporation, unless the Committee determines
otherwise. The adjustments determined pursuant to this Section ‎14.1 (including
a determination that no adjustment is to be made) shall be final, binding and
conclusive.

 

 

21

 

14.1.2. Notwithstanding anything to the contrary included herein, in the event
of a distribution of cash dividend by the Corporation to all holders of Shares,
the Committee shall have the authority to determine, without the need for a
consent of any holder of an Award, that the Exercise Price of any Award, which
is outstanding and unexercised on the record date of such distribution, shall be
reduced by an amount equal to the per Share gross dividend amount distributed by
the Corporation, and the Committee may determine that the Exercise Price
following such reduction shall be not less than the par value of a Share. The
application of this Section with respect to any 102 Awards shall be subject to
obtaining a ruling from the ITA, to the extent required by applicable law and
subject to the terms and conditions of any such ruling.

 

14.2. Merger/Sale of Corporation. In the event of (i) a sale of all or
substantially all of the assets of the Corporation, or a sale (including an
exchange) of all or substantially all of the shares of the Corporation, to any
person, or a purchase by a shareholder of the Corporation or by an Affiliate of
such shareholder, of all the shares of the Corporation held by all or
substantially all other shareholders or by other shareholders who are not
Affiliated with such acquiring party; (ii) a merger (including, a reverse merger
and a reverse triangular merger), consolidation, amalgamation or like
transaction of the Corporation with or into another corporation; (iii) a scheme
of arrangement for the purpose of effecting such sale, merger, consolidation,
amalgamation or other transaction; (iv) approval by the shareholders of the
Corporation of a complete liquidation or dissolution of the Corporation, (v)
Change in Board Event, or (vi) such other transaction or set of circumstances
that is determined by the Board, in its discretion, to be a transaction subject
to the provisions of this Section ‎14.2 excluding any of the foregoing
transactions in clauses (i) through (iv) if the Board determines that such
transaction should be excluded from the definition hereof and the applicability
of this Section ‎14.2 (such transaction, a “Merger/Sale”), then, without
derogating from the general authority and power of the Board or the Committee
under this Plan, without the Grantee’s consent and action and without any prior
notice requirement, the Committee may make any determination as to the treatment
of Awards, in its sole and absolute discretion, as provided herein:

 

14.2.1. Unless otherwise determined by the Committee, any Award then outstanding
shall be assumed or be substituted by the Corporation, or by the successor
corporation in such Merger/Sale or by any parent or Affiliate thereof, as
determined by the Committee in its discretion (the “Successor Corporation”),
under terms as determined by the Committee or the terms of this Plan applied by
the Successor Corporation to such assumed or substituted Awards.

 

For the purposes of this Section ‎14.2.1, the Award shall be considered assumed
or substituted if, following a Merger/Sale, the Award confers on the holder
thereof the right to purchase or receive, for each Share underlying an Award
immediately prior to the Merger/Sale, either (i) the consideration (whether
shares or other securities, cash or other property, or rights, or any
combination thereof) distributed to or received by holders of Shares in the
Merger/Sale for each Share held on the effective date of the Merger/Sale (and if
holders were offered a choice or several types of consideration, the type of
consideration as determined by the Committee, which need not be the same type
for all Grantees), or (ii) regardless of the consideration received by the
holders of Shares in the Merger/Sale, solely shares or any type of Awards (or
their equivalent) of the Successor Corporation at a value to be determined by
the Committee in its discretion, or a certain type of consideration (whether
shares or other securities, cash or other property, or rights, or any
combination thereof) as determined by the Committee. Any of the consideration
referred to in the foregoing clauses (i) and (ii) shall be subject to the same
vesting and expiration terms of the Awards applying immediately prior to the
Merger/Sale, unless determined by the Committee, in its discretion, that the
consideration shall be subject to different vesting and expiration terms, or
other terms, and the Committee may determine that it be subject to other or
additional terms. The foregoing shall not limit the Committee’s authority to
determine that in lieu of such assumption or substitution of Awards for Awards
of the Successor Corporation, such Award will be substituted for shares or other
securities, cash or other property, or rights, or any combination thereof,
including as set forth in Section 14.2.2 hereunder.

 

 

22

 

14.2.2. Regardless of whether or not Awards are assumed or substituted, the
Committee may (but shall not be obligated to):

 

14.2.2.1. provide for the Grantee to have the right to exercise the Award in
respect of Shares covered by the Award which would otherwise be exercisable or
vested, under such terms and conditions as the Committee shall determine, and
the cancellation of all unexercised Awards (whether vested or unvested) upon or
immediately prior to the closing of the Merger/Sale, unless the Committee
provides for the Grantee to have the right to exercise the Award, or otherwise
for the acceleration of vesting of such Award, as to all or part of the Shares
covered by the Award which would not otherwise be exercisable or vested, under
such terms and conditions as the Committee shall determine;

 

14.2.2.2. provide for the cancellation of each outstanding Award at or
immediately prior to the closing of such Merger/Sale, and if and to the extent
payment shall be made to the Grantee of an amount in shares or other securities
of the Corporation, the acquiror or of a corporation or other business entity
which is a party to the Merger/Sale, cash or other property, or rights, or any
combination thereof, as determined by the Committee to be fair in the
circumstances, and subject to such terms and conditions as determined by the
Committee. The Committee shall have full authority to select the method for
determining the payment (being the intrinsic (“spread”) value of the option,
Black-Scholes model or any other method). Inter alia, and without limitation of
the following determination being made in other circumstances, the Committee’s
determination may provide that payment shall be set to zero if the value of the
Shares is determined to be less than the Exercise Price, or in respect of Shares
covered by the Award which would not otherwise be exercisable or vested, or that
payment may be made only in excess of the Exercise Price; and/or

 

14.2.2.3. provide that the terms of any Award shall be otherwise amended,
modified or terminated, as determined by the Committee to be fair in the
circumstances.

 

14.2.3. The Committee may determine: (i) that any payments made in respect of
Awards shall be made or delayed to the same extent that payment of consideration
to the holders of the Shares in connection with the Merger/Sale is made or
delayed as a result of escrows, indemnification, earn outs, holdbacks or any
other contingencies or conditions; (ii) the terms and conditions applying to the
payment made or payable to the Grantees, including participation in escrow,
indemnification, releases, earn-outs, holdbacks or any other contingencies; and
(iii) that any terms and conditions applying under the applicable definitive
transaction agreements shall apply to the Grantees (including, appointment and
engagement of a shareholders or sellers representative, payment of fees or other
costs and expenses associated with such services, indemnifying such
representative, and authorization to such representative within the scope of
such representative’s authority in the applicable definitive transaction
agreements).

 

14.2.4. The Committee may determine to suspend the Grantee’s rights to exercise
any vested portion of an Award for a period of time prior to the signing or
consummation of a Merger/Sale transaction.

 

 

23

 

14.2.5. Without limiting the generality of this Section ‎14, if the
consideration in exchange for Awards in a Merger/Sale includes any securities
and due receipt thereof by any Grantee (or by the Trustee for the benefit of
such Grantee) may require under applicable law (i) the registration or
qualification of such securities or of any person as a broker or dealer or agent
with respect to such securities; or (ii) the provision to any Grantee of any
information under the Securities Act or any other securities laws, then the
Committee may determine that the Grantee shall be paid in lieu thereof, against
surrender of the Shares or cancellation of any other Awards, an amount in cash
or other property, or rights, or any combination thereof, as determined by the
Committee to be fair in the circumstances, and subject to such terms and
conditions as determined by the Committee. Nothing herein shall entitle any
Grantee to receive any form of consideration that such Grantee would be
ineligible to receive as a result of such Grantee’s failure to satisfy (in the
Committee’s sole determination) any condition, requirement or limitation that is
generally applicable to the Corporation’s shareholders, or that is otherwise
applicable under the terms of the Merger/Sale, and in such case, the Committee
shall determine the type of consideration and the terms applying to such
Grantees.

 

14.2.6. Neither the authorities and powers of the Committee under this Section
14.2, nor the exercise or implementation thereof, shall (i) be restricted or
limited in any way by any adverse consequences (tax or otherwise) that may
result to any holder of an Award, and (ii) as, inter alia, being a feature of
the Award upon its grant, be deemed to constitute a change or an amendment of
the rights of such holder under this Plan, nor shall any such adverse
consequences (as well as any adverse tax consequences that may result from any
tax ruling or other approval or determination of any relevant tax authority) be
deemed to constitute a change or an amendment of the rights of such holder under
this Plan, and may be effected without consent of any Grantee and without any
liability to the Corporation or its Affiliates, or to their respective officers,
directors, employees and representatives, and the respective successors and
assigns of any of the foregoing. The Committee need not take the same action
with respect to all Awards or with respect to all Service Providers. The
Committee may take different actions with respect to the vested and unvested
portions of an Award. The Committee may determine an amount or type of
consideration to be received or distributed in a Merger/Sale which may differ as
among the Grantees, and as between the Grantees and any other holders of shares
of the Corporation.

 

14.2.7. The Committee may determine that upon a Merger/Sale any Shares held by
Grantees (or for Grantee’s benefit) are sold in accordance with instructions
issued by the Committee in connection with such Merger/Sale, which shall be
final, conclusive and binding on all Grantees.

 

14.2.8. All of the Committee’s determinations pursuant to this Section ‎14 shall
be at its sole and absolute discretion, and shall be final, conclusive and
binding on all Grantees (including, for clarity, as it relates to Shares issued
upon exercise or vesting of any Awards or that are Awards, unless otherwise
determined by the Committee) and without any liability to the Corporation or its
Affiliates, or to their respective officers, directors, employees, shareholders
and representatives, and the respective successors and assigns of any of the
foregoing, in connection with the method of treatment, chosen course of action
or determinations made hereunder.

 

14.2.9. If determined by the Committee, the Grantees shall be subject to the
definitive agreement(s) in connection with the Merger/Sale as applying to
holders of Shares including, such terms, conditions, representations,
undertakings, liabilities, limitations, releases, indemnities, appointing and
indemnifying shareholders/sellers representative, participating in transaction
expenses, shareholders/sellers representative expense fund and escrow
arrangement, in each case as determined by the Committee. Each Grantee shall
execute (and authorizes any person designated by the Corporation to so execute,
as well as (if applicable) the Trustee holding any Shares for the Grantee’s
behalf) such separate agreement(s) or instruments as may be requested by the
Corporation, the Successor Corporation or the acquiror in connection with such
in such Merger/Sale or otherwise under or for the purpose of implementing this
Section ‎14.2, and in the form required by them. The execution of such separate
agreement(s) may be a condition to the receipt of assumed or substituted Awards,
payment in lieu of the Award, the exercise of any Award or otherwise to be
entitled to benefit from shares or other securities, cash or other property, or
rights, or any combination thereof, pursuant to this Section ‎14.2 (and the
Corporation (and, if applicable, the Trustee) may exercise its authorization
above and sign such agreement on behalf of the Grantee or subject the Grantee to
the provisions of such agreements).

 

 

24

 

14.3. Reservation of Rights. Except as expressly provided in this Section ‎14
(if any), the Grantee of an Award hereunder shall have no rights by reason of
any Recapitalization of shares of any class, any increase or decrease in the
number of shares of any class, or any dissolution, liquidation, reorganization
(which may include a combination or exchange of shares, spin-off or other
corporate divestiture or division, or other similar occurrences), or
Merger/Sale. Any issue by the Corporation of shares of any class, or securities
convertible into shares of stock of any class, shall not affect, and no
adjustment by reason thereof shall be made with respect to, the number, type or
price of shares subject to an Award. The grant of an Award pursuant to this Plan
shall not affect in any way the right or power of the Corporation to make
adjustments, reclassifications, reorganizations or changes of its capital or
business structures or to merge or to consolidate or to dissolve, liquidate or
sell, or transfer all or part of its business or assets or engage in any similar
transactions.

 

15. NON-TRANSFERABILITY OF AWARDS; SURVIVING BENEFICIARY.

 

15.1. All Awards granted under this Plan by their terms shall not be
transferable, other than by will or by the laws of descent and distribution,
unless otherwise determined by the Committee or under this Plan, provided that
with respect to Shares issued upon exercise, Shares issued upon the vesting of
Awards or Awards that are Shares, the restrictions on transfer shall be the
restrictions referred to in Section ‎16 (Conditions upon Issuance of Shares)
hereof. Subject to the above provisions, the terms of such Award, this Plan and
any applicable Award Agreement shall be binding upon the beneficiaries,
executors, administrators, heirs and successors of such Grantee. Awards may be
exercised or otherwise realized, during the lifetime of the Grantee, only by the
Grantee or by his guardian or legal representative, to the extent provided for
herein. Any transfer of an Award not permitted hereunder (including transfers
pursuant to any decree of divorce, dissolution or separate maintenance, any
property settlement, any separation agreement or any other agreement with a
spouse) and any grant of any interest in any Award to, or creation in any way of
any direct or indirect interest in any Award by, any party other than the
Grantee shall be null and void and shall not confer upon any party or person,
other than the Grantee, any rights. A Grantee may file with the Committee a
written designation of a beneficiary, who shall be permitted to exercise such
Grantee’s Award or to whom any benefit under this Plan is to be paid, in each
case, in the event of the Grantee’s death before he or she fully exercises his
or her Award or receives any or all of such benefit, on such form as may be
prescribed by the Committee and may, from time to time, amend or revoke such
designation. If no designated beneficiary survives the Grantee, the executor or
administrator of the Grantee’s estate shall be deemed to be the Grantee’s
beneficiary. Notwithstanding the foregoing, upon the request of the Grantee and
subject to Applicable Law the Committee, at its sole discretion, may permit the
Grantee to transfer the Award to a trust whose beneficiaries are the Grantee
and/or the Grantee’s immediate family members (all or several of them).

 

15.2. Notwithstanding any other provisions of the Plan to the contrary, no
Incentive Stock Option may be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution or in accordance with a beneficiary designation pursuant to Section
‎15.1. Further, all Incentive Stock Options granted to a Grantee shall be
exercisable during his or her lifetime only by such Grantee.

 

15.3. As long as the Shares are held by the Trustee in favor of the Grantee, all
rights possessed by the Grantee over the Shares are personal, and may not be
transferred, assigned, pledged or mortgaged, other than by will or laws of
descent and distribution.

 

 

25

 

15.4. If and to the extent a Grantee is entitled to transfer an Award and/or
Shares underlying an Award in accordance with the terms of the Plan and any
other applicable agreements, such transfer shall be subject (in addition, to any
other conditions or terms applying thereto) to receipt by the Corporation from
such proposed transferee of a written instrument, on a form reasonably
acceptable to the Corporation, pursuant to which such proposed transferee agrees
to be bound by all provisions of the Plan and any other applicable agreements,
including without limitation, any restrictions on transfer of the Award and/or
Shares set forth herein (however, failure to so deliver such instrument to the
Corporation as set forth above shall not derogate from all such provisions
applying on any transferee).

 

15.5. The provisions of this Section ‎‎15 shall apply to the Grantee and to any
purchaser, assignee or transferee of any Shares.

 

16. CONDITIONS UPON ISSUANCE OF SHARES; GOVERNING PROVISIONS.

 

16.1. Legal Compliance. The grant of Awards and the issuance of Shares upon
exercise or settlement of Awards shall be subject to compliance with all
Applicable Law as determined by the Corporation, including, applicable
requirements of federal, state and foreign law with respect to such securities.
The Corporation shall have no obligations to issue Shares pursuant to the
exercise or settlement of an Award and Awards may not be exercised or settled,
if the issuance of Shares upon exercise or settlement would constitute a
violation of any Applicable Law as determined by the Corporation, including,
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Shares
may then be listed. In addition, no Award may be exercised unless (i) a
registration statement under the Securities Act or equivalent law in another
jurisdiction shall at the time of exercise or settlement of the Award be in
effect with respect to the shares issuable upon exercise of the Award, or (ii)
in the opinion of legal counsel to the Corporation, the shares issuable upon
exercise of the Award may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities Act or
equivalent law in another jurisdiction. The inability of the Corporation to
obtain authority from any regulatory body having jurisdiction, if any, deemed by
the Corporation to be necessary to the lawful issuance and sale of any Shares
hereunder, and the inability to issue Shares hereunder due to non-compliance
with any Corporation policies with respect to the sale of Shares, shall relieve
the Corporation of any liability in respect of the failure to issue or sell such
Shares as to which such requisite authority or compliance shall not have been
obtained or achieved. As a condition to the exercise of an Award, the
Corporation may require the person exercising such Award to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any Applicable Law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Corporation, including to represent
and warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares, all in form and content specified by the Corporation.

 

16.2. Provisions Governing Shares. Shares issued pursuant to an Award shall be
subject to this Plan (unless otherwise determined by the Committee), and shall
be subject to the Charter and Bylaws of the Corporation, any limitation,
restriction or obligation included in any shareholders agreement applicable to
all or substantially all of the holders of shares (regardless of whether or not
the Grantee is a formal party to such shareholders agreement), any other
governing documents of the Corporation, all policies, manuals and internal
regulations adopted by the Corporation from time to time, in each case, as may
be amended from time to time, including any provisions included therein
concerning restrictions or limitations on disposition of Shares (such as, but
not limited to, right of first refusal and lock up/market stand-off) or grant of
any rights with respect thereto, forced sale and bring along/drag along
provisions, any provisions concerning restrictions on the use of inside
information and other provisions deemed by the Corporation to be appropriate in
order to ensure compliance with Applicable Law. Each Grantee shall execute (and
authorizes any person designated by the Corporation to so execute, as well as
(if applicable) the Trustee holding any Shears for the Grantee’s behalf) such
separate agreement(s) as may be requested by the Corporation relating to matters
set forth in or otherwise for the purpose of implementing this Section ‎16.2.
The execution of such separate agreement(s) may be a condition by the
Corporation to the exercise of any Award and the Corporation (and, if
applicable, the Trustee) may exercise its authorization above and sign such
agreement on behalf of the Grantee or subject the Grantee to the provisions of
such agreements.

 

 

26

 

16.3. Share Purchase Transactions; Forced Sale. In the event that the Board
approves a Merger/Sale effected by way of a forced or compulsory sale or in the
event of a transaction for the sale of all shares of the Corporation, then,
without derogating from such provisions and in addition thereto, the Grantee
shall be obligated, and shall be deemed to have agreed to the offer to effect
the Merger/Sale (and the Shares held by or for the benefit of the Grantee shall
be included in the shares of the Corporation approving the terms of such
Merger/Sale for the purpose of satisfying the required majority), and shall sell
all of the Shares held by or for the benefit of the Grantee on the terms and
conditions applying to the holders of Shares, in accordance with the
instructions then issued by the Board, whose determination shall be final. No
Grantee shall contest, bring any claims or demands, or exercise any appraisal
rights related to any of the foregoing. Each Grantee shall execute (and
authorizes any person designated by the Corporation to so execute, as well as
(if applicable) the Trustee holding any Shares for the Grantee’s behalf) such
documents and agreements, as may be requested by the Corporation relating to
matters set forth in or otherwise for the purpose of implementing this Section
‎16.3. The execution of such separate agreement(s) may be a condition by the
Corporation to the exercise of any Award and the Corporation (and, if
applicable, the Trustee) may exercise its authorization above and sign such
agreement on behalf of the Grantee or subject the Grantee to the provisions of
such agreements.

 

16.4. Data Privacy; Data Transfer. Information related to Grantees and Awards
hereunder, as shall be received from Grantee or others, and/or held by, the
Corporation or its Affiliates from time to time, and which information may
include sensitive and personal information related to Grantees (“Information”),
will be used by the Corporation or its Affiliates (or third parties appointed by
any of them, including the Trustee) to comply with any applicable legal
requirement, or for administration of the Plan as they deems necessary or
advisable, or for the respective business purposes of the Corporation or its
Affiliates (including in connection with transactions related to any of them).
The Corporation and its Affiliates shall be entitled to transfer the Information
among the Corporation or its Affiliates, and to third parties for the purposes
set forth above, which may include persons located abroad (including, any person
administering the Plan or providing services in respect of the Plan or in order
to comply with legal requirements, or the Trustee, their respective officers,
directors, employees and representatives, and the respective successors and
assigns of any of the foregoing), and any person so receiving Information shall
be entitled to transfer it for the purposes set forth above. The Corporation
shall use commercially reasonable efforts to ensure that the transfer of such
Information shall be limited to the reasonable and necessary scope. By receiving
an Award hereunder, Grantee acknowledges and agrees that the Information is
provided at Grantee’s free will and Grantee consents to the storage and transfer
of the Information as set forth above.

 

17. MARKET STAND-OFF

 

17.1. In connection with any underwritten public offering of equity securities
of the Corporation pursuant to an effective registration statement filed under
the Securities Act or equivalent law in another jurisdiction, the Grantee shall
not directly or indirectly, without the prior written consent of the Corporation
or its underwriters, (i) lend, offer, pledge, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant to purchase, or otherwise transfer or dispose of,
directly or indirectly, any Shares or other Awards, any securities of the
Corporation (whether or not such Shares were acquired under this Plan), or any
securities convertible into or exercisable or exchangeable (directly or
indirectly) for Shares or securities of the Corporation and any other shares or
securities issued or distributed in respect thereto or in substitution thereof
(collectively, “Securities”), or (ii) enter into any swap or other arrangement
that transfers to another, in whole or in part, any of the economic consequences
of ownership of the Securities, whether any such transaction described in the
foregoing clauses (i) or (ii) is to be settled by delivery of Securities, in
cash or otherwise. The foregoing provisions of this Section ‎17.1 shall not
apply to the sale of any shares to an underwriter pursuant to an underwriting
agreement. Such restrictions (the “Market Stand-Off”) shall be in effect for
such period of time (the “Market Stand-Off Period”): (A) following the first
public filing of the registration statement relating to the underwritten public
offering until the expiration of up to 180 days following the effective date of
such registration statement relating to the Corporation’s public offering; or
(B) such other period as shall be requested by the Corporation or the
underwriters. Notwithstanding anything herein to the contrary, if the
underwriter(s) and the Corporation agree on a termination date of the Market
Stand-Off Period in the event of failure to consummate a certain public
offering, then such termination shall apply also to the Market Stand-Off Period
hereunder with respect to that particular public offering.

 

 

27

 

17.2. In the event of a subdivision of the outstanding share capital of the
Corporation, the distribution of any securities (whether or not of the
Corporation), whether as bonus shares or otherwise, and whether as dividend or
otherwise, a recapitalization, a reorganization (which may include a combination
or exchange of shares or a similar transaction affecting the Corporation’s
outstanding securities without receipt of consideration), a consolidation, a
spin-off or other corporate divestiture or division, a reclassification or other
similar occurrence, any new, substituted or additional securities which are by
reason of such transaction distributed with respect to any Shares subject to the
Market Stand-Off, or into which such Shares thereby become convertible, shall
immediately be subject to the Market Stand-Off.

 

17.3. In order to enforce the Market Stand-Off, the Corporation may impose
stop-transfer instructions with respect to the Shares acquired under this Plan
until the end of the applicable Market Stand-Off period.

 

17.4. The underwriters in connection with a registration statement so filed are
intended third party beneficiaries of this Section ‎17 and shall have the right,
power and authority to enforce the provisions hereof as though they were a party
hereto. Each Grantee shall execute such separate agreement(s) as may be
requested by the Corporation or the underwriters in connection with such
registration statement and in the form required by them, relating to Market
Stand-Off (which need not be identical to the provisions of this Section ‎17,
and may include such additional provisions and restrictions as the underwriters
deem advisable) or that are necessary to give further effect thereto. The
execution of such separate agreement(s) may be a condition by the Corporation to
the exercise of any Award.

 

17.5. Without derogating from the above provisions of this Section ‎17 or
elsewhere in this Plan, the provisions of this Section 17 shall apply to the
Grantee and the Grantee’s heirs, legal representatives, successors, assigns, and
to any purchaser, assignee or transferee of any Awards or Shares.

 

18. AGREEMENT REGARDING TAXES; DISCLAIMER.

 

18.1. If the Corporation shall so require, as a condition of exercise or (if
applicable) vesting of an Award, the release of Shares by the Trustee or the
expiration of the Restricted Period, a Grantee shall agree that, no later than
the date of such occurrence, the Grantee will pay to the Corporation (or the
Trustee, as applicable) or make arrangements satisfactory to the Corporation and
the Trustee (if applicable) regarding payment of any applicable taxes and
compulsory payments of any kind required by Applicable Law to be withheld or
paid.

 

18.2. TAX LIABILITY. ALL TAX CONSEQUENCES UNDER ANY APPLICABLE LAW WHICH MAY
ARISE FROM THE GRANT OF ANY AWARDS OR THE EXERCISE OR (IF APPLICABLE) VESTING
THEREOF, THE SALE OR DISPOSITION OF ANY SHARES GRANTED HEREUNDER OR ISSUED UPON
EXERCISE OR (IF APPLICABLE) THE VESTING OF ANY AWARD, THE ASSUMPTION,
SUBSTITUTION, CANCELLATION OR PAYMENT IN LIEU OF AWARDS OR FROM ANY OTHER ACTION
IN CONNECTION WITH THE FOREGOING (INCLUDING WITHOUT LIMITATION ANY TAXES AND
COMPULSORY PAYMENTS, SUCH AS SOCIAL SECURITY OR HEALTH TAX PAYABLE BY THE
GRANTEE OR THE COMPANY IN CONNECTION THEREWITH) SHALL BE BORNE AND PAID SOLELY
BY THE GRANTEE, AND THE GRANTEE SHALL INDEMNIFY THE COMPANY, ITS SUBSIDIARIES
AND AFFILIATES AND THE TRUSTEE, AND SHALL HOLD THEM HARMLESS AGAINST AND FROM
ANY LIABILITY FOR ANY SUCH TAX OR PAYMENT OR ANY PENALTY, INTEREST OR INDEXATION
THEREON. EACH GRANTEE AGREES TO, AND UNDERTAKES TO COMPLY WITH, ANY RULING,
SETTLEMENT, CLOSING AGREEMENT OR OTHER SIMILAR AGREEMENT OR ARRANGEMENT WITH ANY
TAX AUTHORITY IN CONNECTION WITH THE FOREGOING WHICH IS APPROVED BY THE COMPANY.

 

 

28

 

18.3. NO TAX ADVICE. THE GRANTEE IS ADVISED TO CONSULT WITH A TAX ADVISOR WITH
RESPECT TO THE TAX CONSEQUENCES OF RECEIVING, EXERCISING OR DISPOSING OF AWARDS
HEREUNDER. THE COMPANY DOES NOT ASSUME ANY RESPONSIBILITY TO ADVISE THE GRANTEE
ON SUCH MATTERS, WHICH SHALL REMAIN SOLELY THE RESPONSIBILITY OF THE GRANTEE.

 

18.4. TAX TREATMENT. THE COMPANY AND ITS AFFILIATES (INCLUDING THE EMPLOYER) DO
NOT UNDERTAKE OR ASSUME ANY LIABILITY OR RESPONSIBILITY TO THE EFFECT THAT ANY
AWARD SHALL QUALIFY WITH ANY PARTICULAR TAX REGIME OR RULES APPLYING TO
PARTICULAR TAX TREATMENT, OR BENEFIT FROM ANY PARTICULAR TAX TREATMENT OR TAX
ADVANTAGE OF ANY TYPE AND THE COMPANY AND ITS AFFILIATES (INCLUDING THE
EMPLOYER) SHALL BEAR NO LIABILITY IN CONNECTION WITH THE MANNER IN WHICH ANY
AWARD IS TREATED FOR TAX PURPOSES, REGARDLESS OF WHETHER THE AWARD WAS GRANTED
OR WAS INTENDED TO QUALIFY UNDER ANY PARTICULAR TAX REGIME OR TREATMENT. THIS
PROVISION SHALL SUPERSEDE ANY TYPE OF AWARDS OR TAX QUALIFICATION INDICATED IN
ANY CORPORATE RESOLUTION OR AWARD AGREEMENT, WHICH SHALL AT ALL TIMES BE SUBJECT
TO THE REQUIREMENTS OF APPLICABLE LAW. THE COMPANY AND ITS AFFILIATES (INCLUDING
THE EMPLOYER) DO NOT UNDERTAKE AND SHALL NOT BE REQUIRED TO TAKE ANY ACTION IN
ORDER TO QUALIFY ANY AWARD WITH THE REQUIREMENT OF ANY PARTICULAR TAX TREATMENT
AND NO INDICATION IN ANY DOCUMENT TO THE EFFECT THAT ANY AWARD IS INTENDED TO
QUALIFY FOR ANY TAX TREATMENT SHALL IMPLY SUCH AN UNDERTAKING. THE COMPANY AND
ITS AFFILIATES (INCLUDING THE EMPLOYER) DO NOT UNDERTAKE TO REPORT FOR TAX
PURPOSES ANY AWARD IN ANY PARTICULAR MANNER, INCLUDING IN ANY MANNER CONSISTENT
WITH ANY PARTICULAR TAX TREATMENT. NO ASSURANCE IS MADE BY THE COMPANY OR ANY OF
ITS AFFILIATES (INCLUDING THE EMPLOYER) THAT ANY PARTICULAR TAX TREATMENT ON THE
DATE OF GRANT WILL CONTINUE TO EXIST OR THAT THE AWARD WOULD QUALIFY AT THE TIME
OF EXERCISE, VESTING OR DISPOSITION THEREOF WITH ANY PARTICULAR TAX TREATMENT.
THE COMPANY AND ITS AFFILIATES (INCLUDING THE EMPLOYER) SHALL NOT HAVE ANY
LIABILITY OR OBLIGATION OF ANY NATURE IN THE EVENT THAT AN AWARD DOES NOT
QUALIFY FOR ANY PARTICULAR TAX TREATMENT, REGARDLESS WHETHER THE COMPANY COULD
HAVE OR SHOULD HAVE TAKEN ANY ACTION TO CAUSE SUCH QUALIFICATION TO BE MET AND
SUCH QUALIFICATION REMAINS AT ALL TIMES AND UNDER ALL CIRCUMSTANCES AT THE RISK
OF THE GRANTEE. THE COMPANY DOES NOT UNDERTAKE OR ASSUME ANY LIABILITY TO
CONTEST A DETERMINATION OR INTERPRETATION (WHETHER WRITTEN OR UNWRITTEN) OF ANY
TAX AUTHORITIES, INCLUDING IN RESPECT OF THE QUALIFICATION UNDER ANY PARTICULAR
TAX REGIME OR RULES APPLYING TO PARTICULAR TAX TREATMENT. IF THE AWARDS DO NOT
QUALIFY UNDER ANY PARTICULAR TAX TREATMENT IT COULD RESULT IN ADVERSE TAX
CONSEQUENCES TO THE GRANTEE.

 

 

29

 

18.5. The Corporation or any Subsidiary or Affiliate (including the Employer)
may take such action as it may deem necessary or appropriate, in its discretion,
for the purpose of or in connection with withholding of any taxes and compulsory
payments which the Trustee, the Corporation or any Subsidiary or Affiliate
(including the Employer) (or any applicable agent thereof) is required by any
Applicable Law to withhold in connection with any Awards, including, without
limitations, any income tax, social benefits, social insurance, health tax,
pension, payroll tax, fringe benefits, excise tax, payment on account or other
tax-related items related to the Participant’s participation in the Plan and
applicable by law to the Participant (collectively, “Withholding Obligations”).
Such actions may include (i) requiring a Grantees to remit to the Corporation or
the Employer in cash an amount sufficient to satisfy such Withholding
Obligations and any other taxes and compulsory payments, payable by the
Corporation or the Employer in connection with the Award or the exercise or (if
applicable) the vesting thereof; (ii) subject to Applicable Law, allowing the
Grantees to surrender Shares to the Corporation, in an amount that at such time,
reflects a value that the Committee determines to be sufficient to satisfy such
Withholding Obligations; (iii) withholding Shares otherwise issuable upon the
exercise of an Award at a value which is determined by the Corporation to be
sufficient to satisfy such Withholding Obligations; or (iv) any combination of
the foregoing. The Corporation shall not be obligated to allow the exercise or
vesting of any Award by or on behalf of a Grantee until all tax consequences
arising therefrom are resolved in a manner acceptable to the Corporation.

 

18.6. Each Grantee shall notify the Corporation in writing promptly and in any
event within ten (10) days after the date on which such Grantee first obtains
knowledge of any tax authority inquiry, audit, assertion, determination,
investigation, or question relating in any manner to the Awards granted or
received hereunder or Shares issued thereunder and shall continuously inform the
Corporation of any developments, proceedings, discussions and negotiations
relating to such matter, and shall allow the Corporation and its representatives
to participate in any proceedings and discussions concerning such matters. Upon
request, a Grantee shall provide to the Corporation any information or document
relating to any matter described in the preceding sentence, which the
Corporation, in its discretion, requires.

 

18.7. With respect to 102 Non-Trustee Options, if the Grantee ceases to be
employed by the Corporation, Parent, Subsidiary or any Affiliate (including the
Employer), the Grantee shall extend to the Corporation and/or the Employer a
security or guarantee for the payment of taxes due at the time of sale of
Shares, all in accordance with the provisions of Section 102 of the Ordinance
and the Rules.

 

18.8. If a Grantee makes an election under Section 83(b) of the Code to be taxed
with respect to an Award as of the date of transfer of Shares rather than as of
the date or dates upon which the Grantee would otherwise be taxable under
Section 83(a) of the Code, such Grantee shall deliver a copy of such election to
the Corporation upon or prior to the filing such election with the U.S. Internal
Revenue Service. Neither the Corporation nor any Affiliate (including the
Employer) shall have any liability or responsibility relating to or arising out
of the filing or not filing of any such election or any defects in its
construction.

 

19. RIGHTS AS A SHAREHOLDER; VOTING AND DIVIDENDS.

 

19.1. Subject to Section ‎11.4, a Grantee shall have no rights as a shareholder
of the Corporation with respect to any Shares covered by an Award until the
Grantee shall have exercised or (as applicable) vests in the Award, paid any
Exercise Price therefor and becomes the record holder of the subject Shares. In
the case of 102 Awards, the Trustee shall have no rights as a shareholder of the
Corporation with respect to the Shares covered by such Award until the Trustee
becomes the record holder for such Shares for the Grantee’s benefit, and the
Grantee shall not be deemed to be a shareholder and shall have no rights as a
shareholder of the Corporation with respect to the Shares covered by the Award
until the date of the release of such Shares from the Trustee to the Grantee and
the transfer of record ownership of such Shares to the Grantee (provided,
however, that the Grantee shall be entitled to receive from the Trustee any cash
dividend or distribution made on account of the Shares held by the Trustee for
such Grantee’s benefit, subject to any tax withholding and compulsory payment).
No adjustment shall be made for dividends (ordinary or extraordinary, whether in
shares or other securities, cash or other property, or rights, or any
combination thereof) or distribution of other rights for which the record date
is prior to the date on which the Grantee or Trustee (as applicable) becomes the
record holder of the Shares covered by an Award, except as provided in Section
‎14 hereof.

 

 

30

 

19.2. With respect to all Awards issued in the form of Shares hereunder or upon
the exercise or (if applicable) the vesting of Awards hereunder, any and all
voting rights attached to such Shares shall be subject to Section ‎6.10, and the
Grantee shall be entitled to receive dividends distributed with respect to such
Shares, subject to the provisions of the Corporation’s Charter and Bylaws, as
amended from time to time, and subject to any Applicable Law.

 

19.3. The Corporation may, but shall not be obligated to, register or qualify
the sale of Shares under any applicable securities law or any other Applicable
Law.

 

20. NO REPRESENTATION BY COMPANY.

 

By granting the Awards, the Corporation is not, and shall not be deemed as,
making any representation or warranties to the Grantee regarding the
Corporation, its business affairs, its prospects or the future value of its
Shares and such representations and warranties are hereby disclaimed. The
Corporation shall not be required to provide to any Grantee any information,
documents or material in connection with the Grantee’s considering an exercise
of an Award. To the extent that any information, documents or materials are
provided, the Corporation shall have no liability with respect thereto. Any
decision by a Grantee to exercise an Award shall solely be at the risk of the
Grantee.

 

21. NO RETENTION RIGHTS.

 

Nothing in this Plan, any Award Agreement or in any Award granted or agreement
entered into pursuant hereto shall confer upon any Grantee the right to continue
in the employ of, or be in the service of the Corporation or any Subsidiary or
Affiliate thereof as a Service Provider or to be entitled to any remuneration or
benefits not set forth in this Plan or such agreement, or to interfere with or
limit in any way the right of the Corporation or any such Subsidiary or
Affiliate to terminate such Grantee’s employment or service (including, any
right of the Corporation or any of its Affiliates to immediately cease the
Grantee’s employment or service or to shorten all or part of the notice period,
regardless of whether notice of termination was given by the Corporation or its
Affiliates or by the Grantee). Awards granted under this Plan shall not be
affected by any change in duties or position of a Grantee, subject to Sections
‎6.6 through ‎6.8. No Grantee shall be entitled to claim and the Grantee hereby
waives any claim against the Corporation or any Subsidiary or Affiliate that he
or she was prevented from continuing to vest Awards as of the date of
termination of his or her employment with, or services to, the Corporation or
any Subsidiary or Affiliate. No Grantee shall be entitled to any compensation in
respect of the Awards which would have vested had such Grantee’s employment or
engagement with the Corporation (or any Subsidiary or Affiliate) not been
terminated.

 

22. PERIOD DURING WHICH AWARDS MAY BE GRANTED.

 

Awards may be granted pursuant to this Plan from time to time within a period of
ten (10) years from the Effective Date, which period may be extended from time
to time by the Board. From and after such date (as extended) no grants of Awards
may be made and this Plan shall continue to be in full force and effect with
respect to Awards or Shares issued thereunder that remain outstanding.

 

23. AMENDMENT OF THIS PLAN AND AWARDS.

 

23.1. The Board at any time and from time to time may suspend, terminate, modify
or amend this Plan, whether retroactively or prospectively. Any amendment
effected in accordance with this Section shall be binding upon all Grantees and
all Awards, whether granted prior to or after the date of such amendment, and
without the need to obtain the consent of any Grantee. No termination or
amendment of this Plan shall affect any then outstanding Award unless expressly
provided by the Board.

 

 

31

 

23.2. Subject to changes in Applicable Law that would permit otherwise, without
the approval of the Corporation’s shareholders, there shall be (i) no increase
in the maximum aggregate number of Shares that may be issued under this Plan as
Incentive Stock Options (except by operation of the provisions of Section
‎14.1), (ii) no change in the class of persons eligible to receive Incentive
Stock Options, and (iii) no other amendment of this Plan that would require
approval of the Corporation’s shareholders under any Applicable Law. Unless not
permitted by Applicable Law, if the grant of an Award is subject to approval by
shareholders, the date of grant of the Award shall be determined as if the Award
had not been subject to such approval. Failure to obtain approval by the
shareholders shall not in any way derogate from the valid and binding effect of
any grant of an Award that is not an Incentive Stock Option.

 

23.3. The Board or the Committee at any time and from time to time may modify or
amend any Award theretofore granted, including any Award Agreement, whether
retroactively or prospectively.

 

24. APPROVAL.

 

24.1. This Plan shall take effect upon its adoption by the Board (the “Effective
Date”).

 

24.2. Solely with respect to grants of Incentive Stock Options, this Plan shall
also be subject to shareholders’ approval, within one year of the Effective
Date, by a majority of the votes cast on the proposal at a meeting or a written
consent of shareholders (however, if the grant of an Award is subject to
approval by shareholders, the date of grant of the Award shall be determined as
if the Award had not been subject to such approval). Failure to obtain such
approval by the shareholders within such period shall not in any way derogate
from the valid and binding effect of any grant of an Award, except that any
Options previously granted under this Plan may not qualify as Incentive Stock
Options but, rather, shall constitute Nonqualified Stock Options. Upon approval
of this Plan by the shareholders of the Corporation as set forth above, all
Incentive Stock Options granted under this Plan on or after the Effective Date
shall be fully effective as if the shareholders of the Corporation had approved
this Plan on the Effective Date.

 

24.3. 102 Awards are conditional upon the filing with or approval by the ITA, if
required, as set forth in Section ‎‎9. Failure to so file or obtain such
approval shall not in any way derogate from the valid and binding effect of any
grant of an Award, which is not a 102 Award.

 

25. RULES PARTICULAR TO SPECIFIC COUNTRIES; SECTION 409A.

 

25.1. Notwithstanding anything herein to the contrary, the terms and conditions
of this Plan may be supplemented or amended with respect to a particular country
or tax regime by means of an appendix to this Plan, and to the extent that the
terms and conditions set forth in any appendix conflict with any provisions of
this Plan, the provisions of such appendix shall govern. Terms and conditions
set forth in such appendix shall apply only to Awards granted to Grantees under
the jurisdiction of the specific country or such other tax regime that is the
subject of such appendix and shall not apply to Awards issued to a Grantee not
under the jurisdiction of such country or such other tax regime. The adoption of
any such appendix shall be subject to the approval of the Board or the
Committee, and if determined by the Committee to be required in connection with
the application of certain tax treatment, pursuant to applicable stock exchange
rules or regulations or otherwise, then also the approval of the shareholders of
the Corporation at the required majority.

 

25.2. This Section ‎25.2 shall only apply to Awards granted to Grantees who are
subject to United States Federal income tax.

 

 

32

 

25.2.1 It is the intention of the Corporation that no Award shall be deferred
compensation subject to Section 409A of the Code unless and to the extent that
the Committee specifically determines otherwise as provided in Section ‎25.2.2,
and the Plan and the terms and conditions of all Awards shall be interpreted and
administered accordingly.

 

25.2.2 The terms and conditions governing any Awards that the Committee
determines will be subject to Section 409A of the Code, including any rules for
payment or elective or mandatory deferral of the payment or delivery of Shares
or cash pursuant thereto, and any rules regarding treatment of such Awards in
the event of a Change in Control, shall be set forth in the applicable Award
Agreement and shall be intended to comply in all respects with Section 409A of
the Code, and the Plan and the terms and conditions of such Awards shall be
interpreted and administered accordingly.

 

25.2.3 The Corporation shall have complete discretion to interpret and construe
the Plan and any Award Agreement in any manner that establishes an exemption
from (or compliance with) the requirements of Section 409A of the Code. If for
any reason, such as imprecision in drafting, any provision of the Plan and/or
any Award Agreement does not accurately reflect its intended establishment of an
exemption from (or compliance with) Code Section 409A, as demonstrated by
consistent interpretations or other evidence of intent, such provision shall be
considered ambiguous as to its exemption from (or compliance with) Section 409A
of the Code and shall be interpreted by the Corporation in a manner consistent
with such intent, as determined in the discretion of the Corporation. If,
notwithstanding the foregoing provisions of this Section ‎25.2.3, any provision
of the Plan or any such agreement would cause a Grantee to incur any additional
tax or interest under Section 409A of the Code, the Corporation may reform such
provision in a manner intended to avoid the incurrence by such Grantee of any
such additional tax or interest; provided that the Corporation shall maintain,
to the extent reasonably practicable, the original intent and economic benefit
to the Grantee of the applicable provision without violating the provisions of
Section 409A of the Code. For the avoidance of doubt, no provision of this Plan
shall be interpreted or construed to transfer any liability for failure to
comply with the requirements of Section 409A from any Grantee or any other
individual to the Corporation or any of its affiliates, employees or agents.

 

25.2.4 Notwithstanding any other provision in the Plan, any Award Agreement, or
any other written document establishing the terms and conditions of an Award, if
any Grantee is a “specified employee,” within the meaning of Section 409A of the
Code, as of the date of his or her “separation from service” (as defined under
Section 409A of the Code), then, to the extent required by Treasury Regulation
Section 1.409A-3(i)(2) (or any successor provision), any payment made to such
Grantee on account of his or her separation from service shall not be made
before a date that is six months after the date of his or her separation from
service. The Committee may elect any of the methods of applying this rule that
are permitted under Treasury Regulation Section 1.409A-3(i)(2)(ii) (or any
successor provision).

 

25.2.5 Notwithstanding any other provision of this Section ‎25.2 to the
contrary, although the Corporation intends to administer the Plan so that Awards
will be exempt from, or will comply with, the requirements of Section 409A of
the Code, the Corporation does not warrant that any Award under the Plan will
qualify for favorable tax treatment under Section 409A of the Code or any other
provision of federal, state, local, or non-United States law. The Corporation
shall not be liable to any Grantee for any tax, interest, or penalties the
Grantee might owe as a result of the grant, holding, vesting, exercise, or
payment of any Award under the Plan.

 

 

33

 

26. GOVERNING LAW; JURISDICTION.

 

This Plan and all determinations made and actions taken pursuant hereto shall be
governed by the laws of the State of Israel, except with respect to matters that
are subject to tax laws, regulations and rules of any specific jurisdiction,
which shall be governed by the respective laws, regulations and rules of such
jurisdiction. Certain definitions, which refer to laws other than the laws of
such jurisdiction, shall be construed in accordance with such other laws. The
competent courts located in Tel-Aviv-Jaffa, Israel shall have exclusive
jurisdiction over any dispute arising out of or in connection with this Plan and
any Award granted hereunder. By signing any Award Agreement or any other
agreement relating to an Award, each Grantee irrevocably submits to such
exclusive jurisdiction.

 

27. NON-EXCLUSIVITY OF THIS PLAN.

 

The adoption of this Plan shall not be construed as creating any limitations on
the power or authority of the Corporation to adopt such other or additional
incentive or other compensation arrangements of whatever nature as the
Corporation may deem necessary or desirable or preclude or limit the
continuation of any other plan, practice or arrangement for the payment of
compensation or fringe benefits to employees generally, or to any class or group
of employees, which the Corporation or any Affiliate now has lawfully put into
effect, including any retirement, pension, savings and stock purchase plan,
insurance, death and disability benefits and executive short-term or long-term
incentive plans.

 

28. MISCELLANEOUS.

 

28.1. Survival. The Grantee shall be bound by and the Shares issued upon
exercise or (if applicable) the vesting of any Awards granted hereunder shall
remain subject to this Plan after the exercise or (if applicable) the vesting of
Awards, in accordance with the terms of this Plan, whether or not the Grantee is
then or at any time thereafter employed or engaged by the Corporation or any of
its Affiliates.

 

28.2. Additional Terms. Each Award awarded under this Plan may contain such
other terms and conditions not inconsistent with this Plan as may be determined
by the Committee, in its sole discretion.

 

28.3. Fractional Shares. No fractional Share shall be issuable upon exercise or
vesting of any Award and the number of Shares to be issued shall be rounded down
to the nearest whole Share, with any Share remaining at the last vesting date
due to such rounding to be issued upon exercise at such last vesting date.

 

28.4. Severability. If any provision of this Plan, any Award Agreement or any
other agreement entered into in connection with an Award shall be determined to
be illegal or unenforceable by any court of law in any jurisdiction, the
remaining provisions hereof and thereof shall be severable and enforceable in
accordance with their terms, and all provisions shall remain enforceable in any
other jurisdiction. In addition, if any particular provision contained in this
Plan, any Award Agreement or any other agreement entered into in connection with
an Award shall for any reason be held to be excessively broad as to duration,
geographic scope, activity or subject, it shall be construed by limiting and
reducing such provision as to such characteristic so that the provision is
enforceable to fullest extent compatible with Applicable Law as it shall then
appear.

 

28.5. Captions and Titles. The use of captions and titles in this Plan or any
Award Agreement or any other agreement entered into in connection with an Award
is for the convenience of reference only and shall not affect the meaning or
interpretation of any provision of this Plan or such agreement.

 

* * *

 

 

 